 308 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Three
 D, LLC d/b/a 
Triple Play Sports Bar and Grille
 and
 Jillian Sanzone
  Three D
, LLC d/b/a 
Triple Play Sports Bar and Grille 
and
 Vincent Spinella
.  Case
s 34ŒCAŒ012915 and 
34ŒCAŒ012926
 August 
22, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
SCHIFFER 
 The principal issue in this case is whether the R
e-spondent violated Section 8(a)(1) of the Act by dischar
g-ing two employees for their participation in a Facebook 
discussion involving claims that employees unexpectedly 
owed additional 
State income taxes because of the R
e-spondent
™s withholding mistakes.
1  We agree with the 
judge that the discharges were unlawful
.  We also adopt 
the judge
™s findings that the Respondent violated the Act 
by threatening employees with discharge for and interr
o-gating employees about their Facebook activity, as well 

as by informing employees they were being discharged 
because of their 
Facebook activity.
2  In addition, we 
1 On January 3, 2012, Administrative Law Judge Lauren Esposito i
s-sued the attached decision. The General Counsel and the Respondent 
each filed exceptions, a supporting brief, and an answering brief to the 

other party™s exceptions.  
 The National Labor Relations Board has delegated its authority in 
this proceeding to a t
hree
-member panel.  
 The Board has considered the decision and the record in light of the 
exceptions and briefs and has decided to affirm the judge™s rulings, 

findings,
 and conclusions only to the extent consistent with this Dec
i-sion and Order.  We have am
ended the judge™s conclusions of law 
consistent with our findings herein. We have amended the remedy and 

modified the judge™s recommended Order consistent with our legal 
conclusions herein, and we shall substitute a new notice to conform to 
the Order as mo
dified and in accordance with our decision in 
Durham 
School Services
, 360 NLRB 
694
 (2014).  In addition to the remedies 
recommended by the judge, we shall order the Respondent to compe
n-
sate Charging Parties Jillian Sanzone and Vincent Spinella
 for the 
adverse tax consequences, if any, of receiving lump
-sum backpay 
awards, and to file a report with the Social Security Administration 

allocating the backpay awards to the appropriate calendar quarters for 
each employee.  We shall also modify the ju
dge™s recommended Order 
in accordance with our decision in 
Guardsmark, LLC,
 344 NLRB 809, 
812 (2005), enfd. in relevant part 475 F.3d 369 (D.C. Cir. 2007).
 The Respondent has implicitly excepted to some of the judge™s cre
d-
ibility findings.  The Board™s est
ablished policy is not to overrule an 
administrative law judge™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (
3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the judge™s findings.
 2 We agree with the judge that the Respondent separately violated 
Sec. 8(a)(1) of the Act by telling Sanzone and Spinella that their Fac
e-book activi
ty was the reason for their discharges.  In doing so, we rely 
on 
Benesight, 
Inc
., 337 NLRB 282, 283
Œ284 (2001) (finding statement 
to employee linking her unlawful discharge to her protected activity 

independently violated Sec. 8(a)(1) separate and apart fr
om the di
s-adopt the judge
™s finding that the Respondent unlawfully 
threatened legal action for engaging in that activity.
3  Finally, we reverse the judge and find that the Respon
d-ent violated Section 8(a)(1) by maintaining its 
ﬁInte
r-net/Blogging
ﬂ policy.  We address in detail the dischar
g-es, then the policy.   
 I. Section 7 of the National Labor Relations Act pr
o-vides, in pertinent part, that 
ﬁ[e]mployees shall have the 
right to self
-organization, to form, join, or assist labor 
organizations, to bargain collectively through represent
a-tives of their own choosing, and to engage in other co
n-certed activities for the purpose of collective bargaining 
or other mutual aid or protection . . . .
ﬂ  Under Section 7, 
employees have a statutory
 right to act together 
ﬁto i
m-prove terms and conditions of employment or otherwise 
improve their lot as employees
ﬂ4Šincluding by using 
social media to communicate with each other and with 
the public for that purpose.  At the same time, online 
employee comm
unications can implicate legitimate e
m-ployer interests, including the 
ﬁright of employers to 
maintain discipline in their establishments.
ﬂ5  
However, 
neither of these rights is 
ﬁunlimited in the sense that [it] 
can be exercised without regard to any duty w
hich the 
existence of rights in others may place upon employer or 

employee.
ﬂ6  In this case, there is no dispute that the F
a-cebook communications at issue constituted 
ﬁconcerted 
charge itself).  We do not rely on the cases cited by the judge
ŠExtreme 
Building Services Corp
., 349 NLRB 914, 914 fn. 3 (2007); 
Watts Ele
c-tric Corp
., 323 NLRB 734, 735 (1997), revd. in part, vacated in part 
mem. 166 F.3d 351 (11th Cir. 1998)
Šwhi
ch involved employers u
n-
lawfully telling employees that 
another 
employee had been discharged 
for engaging in protected activities.  
 3 In adopting the judge™s finding that the Respondent unlawfully 
threatened legal action, we rely on the Respondent™s postd
ischarge 
statement to Spinella that he would ﬁbe hearing from [the Respon
d-
ent™s] lawyers.ﬂ  The threat directed at Spinella was not incidental to a 
lawsuit: the Respondent™s counsel did not contact Spinella and the 

Respondent took no legal action against h
im.  Accordingly, by its 
threat, the Respondent violated Sec. 8(a)(1) of the Act, regardless of 
whether a lawsuit against Spinella would have been unlawful had one 
been filed.  See 
DHL Express, Inc.
, 355 NLRB 680, 680 fn. 3 (2010).  
The judge erred in stat
ing that the Board has ﬁexplicitly declined to 
applyﬂ the principles of 
BE & K Construction Co.
, 351 NLRB 451 
(2007), to threats to initiate litigation ﬁwhere they are ‚incidental™ to the 
actual filing of the lawsuit itself.ﬂ  That issue remains undecided.
  See 
DHL Express, Inc.
, supra at 680 fn. 3; 
Postal Service
, 350 NLRB 125, 
126 fn. 5 (2007), enfd. 526 F.3d 729 (11th Cir. 2008).  We need not 

resolve it here.  We find it unnecessary to pass on the judge™s finding 

that the Respondent also violated Sec. 8(
a)(1) by threatening Sanzone 
with legal action because finding that additional violation would be 
cumulative and would not affect the remedy.  
 4 Valley Hospital Medical Center, 
351 NLRB 1250, 1252 (2007), 
enfd. 358 Fed.Appx. 783 (9th Cir. 2009).
 5 Republi
c Aviation Corp. v. NLRB, 
324 U.S. 793, 798 (1945). 
 6 Ibid.
 361 NLRB No. 31
                                                                                                                                 TRIPLE PLAY SPORTS B
AR 
& GRILL
 309 activities
ﬂ and that they were 
ﬁfor the purpose of . . . m
u-tual aid or protect
ion.
ﬂ  Rather, mindful of the balance to 
be struck between employee rights under Section 7 and 
legitimate employer interests, our focus here is on 
whether these Facebook activities, which indisputably 

prompted the Respondent to discharge the two emplo
y-ees,
 lost the protection of the Act.  While our analysis 
differs somewhat from that of the judge, we agree that 

they did not.
 A.
 The Respondent, which is owned by Ralph DelBuono 
and Thomas Daddona, operates a bar and restaurant; 
DelBuono
 is responsible for the Respondent
™s accoun
t-ing.  The Respondent
™s employees are not represented by 
a labor organization. 
 The Respondent employed Jillian Sanzone as a wai
t-ress and bartender, and Vincent Spinella as a cook.  In 

approximately January 2011,
7 Sanzone and at least one 
other employee discovered that they owed more in 
State 
income taxes than they had expected.  Sanzone discussed 

this at work with other employees, and some employees 
complained to the Respondent.  In response to the co
m-plaints, the
 Respondent planned a staff meeting for Fe
b-ruary with its payroll provider to discuss the employees
™ concerns.   
 Sanzone, Spinella, and former employee Jamie 
LaFrance, who left the Respondent
™s employ in Nove
m-ber 2010, have Facebook accounts.  On January 
31, 
LaFrance posted the following 
ﬁstatus update
ﬂ to her 
Facebook page:
  Maybe someone should do the owners of Triple Play a 

favor and buy it from them.  They can
™t even do the tax 
paperwork correctly!!!  Now I OWE money
 . . . 
Wtf!!!! 
  The following 
comments were posted to LaFrance
™s page in 
response:
8  KEN 
DESANTIS
 (a Facebook 
ﬁfriend
ﬂ of 
LaFrance
™s and a customer):  
ﬁYou owe them mo
n-ey...that
™s fucked up.
ﬂ    DANIELLE 
MARIE 
PARENT
 (Triple Play emplo
y-ee):  
ﬁI FUCKING OWE MONEY TOO!
ﬂ   LAFRANCE
:  ﬁThe
 state.  Not Triple Play.  I 
would never give that place a penny of my money.  
Ralph [DelBuono] fucked up the paperwork–as per 
usual.
ﬂ   DESANTIS
:  ﬁyeah I really dont go to that place 
anymore.
ﬂ 7  All dates are in 2011
, unless otherwise noted.
 8  We quote the comments verbatim without the corrections the 
judge made in her decision.
 LAFRANCE
:  ﬁIt™s all Ralph
™s fault.  He didn
™t do 
the paperwo
rk right.  I
™m calling the labor board to 
look into it bc he still owes me about 2000 in 
paychecks.
ﬂ (At this juncture, employee Spinella selected the 
ﬁLike
ﬂ option under LaFrance
™s initial status update. 
The discussion continued as follows.)
 LAFRANCE
:  
ﬁWe shouldn
™t have to pay it.  It
™s 
every employee there that its happening to.
ﬂ DESANTIS
:  ﬁyou better get that money–thats 
bullshit if thats the case im sure he did it to other 
people too.
ﬂ PARENT
:  ﬁLet me know what the board says b
e-cause I owe $323 and i
ve never owed.
ﬂ LAFRANCE
:  ﬁI™m already getting my 2000 after 
writing to the labor board and them investigating but 
now I find out he fucked up my taxes and I owe the 
state a bunch.  Grrr.
ﬂ PARENT
:  ﬁI mentioned it to him and he said that 
we should want to
 owe.
ﬂ LAFRANCE
:  
ﬁHahahaha he
™s such a shady little 
man.  He prolly pocketed it all from all our 

paychecks.  I
™ve never owed a penny in my life till I 
worked for him.  Thank goodness I got outta there.
ﬂ SANZONE
:  ﬁI owe too.  Such an asshole.
ﬂ PARENT
:  ﬁyeah me neither, i told him we will be 
discussing it at the meeting.
ﬂ SARAH 
BAUMBACH
 (Triple Play employee):  
ﬁI have never had to owe money at any jobs–i hope i 

wont have to at TP–probably will have to seeing as 
everyone else does!
ﬂ LAFRANCE
:  ﬁWell discu
ss good bc I won
™t be 
there to hear it. And let me know what his excuse 
is ;).
ﬂ JONATHAN 
FEELEY
 (a Facebook 
ﬁfriend
ﬂ of 
LaFrance
™s and customer):  
ﬁAnd ther way to expe
n-sive.
ﬂ    Sanzone added her comment from her cell phone on 
February 1. She testified th
at her Facebook privacy se
t-tings permit only her Facebook friends to view her 
posts.
9 LaFrance
™s privacy settings are not in the record.  
 Co-owner Daddona learned about the Facebook di
s-
cussion from his sister, who, in addition to being e
m-ployed by the Respondent, is a Facebook friend of 

LaFrance.  On February 2, when Sanzone reported to 
work, Daddona told her she was being discharged.  
When Sanzone asked why, Daddona responded that she 
was not loyal enough to be working for the Respondent 

because of her Facebook comment.
  9  To become Facebook ﬁfriends,ﬂ one person must send a
 ﬁfriend 
request,ﬂ and the recipient must accept the request.
                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 310 When Spinella reported for work on February 3, he 
was summoned to the Respondent
™s office, where Da
d-dona and DelBuono were waiting; the Facebook co
m-ments from LaFrance
™s account were displayed on a 
computer screen in the o
ffice.  After asking Spinella if he 
ﬁhad a problem with them, or the company,
ﬂ DelBuono 
and Daddona interrogated him about the Facebook di
s-cussion, the meaning of his 
ﬁLike
ﬂ selection, the identity 
of the other people who had participated in the convers
a-tion, and whether Spinella had written anything negative 
about DelBuono or Daddona.  DelBuono told Daddona 

that the 
ﬁLike
ﬂ option meant that Spinella stood behind 
the other commenters.  He told Spinella that, because he 

ﬁliked the disparaging and defamatory 
comments,
ﬂ it was 
ﬁapparent
ﬂ that Spinella wanted to work somewhere else.  
DelBuono also said that his attorney had informed him 

that he should discharge anyone involved in the Fac
e-book conversation for defamation.  DelBuono then di
s-
charged Spinella.  As S
pinella was leaving, DelBuono 
said, 
ﬁYou
™ll be hearing from our lawyers.
ﬂ  The R
e-spondent
™s counsel did not contact Spinella, and the R
e-spondent did not take any legal action against him.  

Counsel did contact Sanzone by letter, raising the poss
i-bility of a
n action for defamation.  Counsel also contac
t-ed LaFrance, who thereafter deleted the entire convers
a-tion and posted a retraction.
 B.
 The judge found that the Facebook discussion was 
concerted
 activity because it involved four current e
m-ployees (
Danielle M
arie 
Parent, 
Sarah 
Baumbach, 
Sanzone, Spinella) and was 
ﬁpart of an ongoing s
e-quence
ﬂ of discussions that began in the workplace about 
the Respondent
™s calculation of employees
™ tax wit
h-hol
ding.
  Noting that the employees, in their Facebook 
conversation, d
iscussed issues they intended to raise at 
an upcoming staff meeting as well as possible avenues 

for complaints to government entities, the judge found 

that the participants were seeking to initiate, induce, or 
prepare for group action.  As a result, the ju
dge conclu
d-ed that the Facebook discussion was concerted under the 
standard set forth in 
Meyers Industries
, 281 NLRB 882, 
887 (1986).
10  The judge further found that Sanzone and Spinella 
were engaged in 
protected
 concerted activity because the 
discussion co
ncerned workplace complaints about tax 
liabilities, the Respondent
™s tax withholding calculations, 
and LaFrance
™s assertion that she was owed back wages.  
The judge found that Spinella
™s selection of the 
ﬁLike
ﬂ button expressed his support for the others who were 
10  Enfd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), 
cert. denied 487 U.S. 1205 (1988).
 sharing their concerns and 
ﬁconstituted participation in 
the discussion that was sufficiently meaningful as to rise 

to the level of
ﬂ protected, concerted activity.  Having 
found Sanzone
™s and Spinella
™s Facebook activities pr
o-tected by the Act, the judge further found that they did 

not lose the Act
™s protection under the test set forth in 
Atlantic Steel Co.
, 245 NLRB 814 (1979), or under the 
standards established in 
NLRB v. Electrical Workers L
o-cal 1229 
(Jefferson Standard)
, 346 U.S. 464 (1953),
 and 
Linn v. Plant Guard
s Local 114
, 383 U.S. 53 (1966).  
Applying 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964), 
and 
Wright Line,
 251 NLRB 1083 (1980),
11 the judge 
concluded that the Respondent unlawfully discharged 
Sanzone and Spinella for their protected Facebook posts.  
  C. The Respondent does not dispute that the employees
™ Facebook activity was concerted or that its employees 
have a protected right to engage in a Facebook discu
s-sion about the Respondent
™s tax withholding calculations 
that looks toward group action.  Rather, citing 
Linn
, Jef-ferson Standard
, and 
Atlantic Steel, 
it contends that, as a 
result of their Facebook activities, Sanzone and Spinella 

adopted LaFrance
™s allegedly defamatory and dispar
ag-ing comments and lost the protection of the Act.
12  The 
Respondent asserts that the Facebook posts were made in 

a ﬁpublic
ﬂ forum accessible to both employees and cu
s-
tomers and that, as a result, they undermined DelBuono
™s authority in the workplace and adversely affected the 

Respondent
™s public image.  Finally, the Respondent 
contends that 
NLRB v. Burnup & Sims
, 379 U.S. at 21, 
cited by the judge, is inapplicable here. 
 D. We begin by finding that, as a general matter, the
 At-lantic Steel
 framework is not well
 suited to address i
s-sues that arise in cases like this one involving emplo
y-ees™ off
-duty, offsite use of social media to communicate 
with other employees or with third parties.  As a result, 

we do not follow the judge
™s lead in applying 
Atlantic 
Steel
 to determine whether Sanzone
™s and Spinella
™s Fa-cebook comments lost the protection of the Act.  Rather, 
we assess their comments under 
Jefferson Standard
 and 
Linn, 
concluding that under those decisions, the co
m-ments were 
statutorily protected.  Applying the well
-established 
Wright Line
 test, in turn, we conclude that the 
discharges of Sanzone and Spinella were unlawful.
 11 Enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).
 12 The Respondent further maintains that it lawfully discharged Sp
i-nella for performance problems. 
                                                                                                    TRIPLE PLAY SPORTS B
AR 
& GRILL
 311 1. To determine whether an employee loses the Act
™s 
protection under 
Atlantic Steel
, the Board balances 
four 
factors: (1) the place of the discussion; (2) the subject 
matter of the discussion; (3) the nature of the employee
™s 
outburst; and (4) whether the outburst was, in any way, 
provoked by the employer
™s unfair labor practices.  This 
multifactor framework
 enables the Board to balance e
m-ployee rights with the employer
™s interest in maintaining 
order at its workplace.  See 
Plaza Auto Center, Inc., 
355 
NLRB 493, 494 (2010), enfd. in part 664 F.3d 286 (9th 

Cir. 2011), decision on remand 360 NLRB 
972 (2014).  
Typically, the Board has applied the 
Atlantic Steel 
fac-tors to analyze whether direct communications, face
-to-face in the workplace, between an employee and a ma
n-ager or supervisor constituted conduct so opprobrious 

that the employee lost the protection of 
the Act.  
Atlantic 
Steel 
generally has not been applied to communications 
by employees with third parties or the general public.  
See, e.g., 
Valley Hospital Medical Center
, supra, 351 
NLRB 
at 1252, enfd. sub nom. 
Nevada 
Service Emplo
y-ees Local 1107 v. NLRB
, 358 Fed.Appx. 783 (9th Cir. 
2009); 
Emarco, Inc.
, 284 NLRB 832, 833 (1987).  R
a-ther, in those cases, the Board has applied the standards 

set forth in 
Jefferson Standard 
and 
Linn.
13  The clear inapplicability of 
Atlantic Steel
™s ﬁplace of 
the discussion
ﬂ factor supports our conclusion that the 
Atlantic Steel
 framework is tailored to workplace co
n-frontations with the employer.
14  We do not suggest that 
employees
™ off
-duty, offsite use of social media can ne
v-er implicate an employer
™s interest in maintaining
 wor
k-place discipline and order in the same manner that a face
-to-face workplace confrontation with a manager or s
u-13 We disagree with our dissenting colleague™s assertion that the 
Board™s decision in 
Restaurant Horikawa
, 260 NLRB 197, 198 (1982), 
sets forth the applicable 
standard for deciding whether a retail emplo
y-
ee who engages in misconduct in the presence of customers loses the 
protection of the Act.  See 
Starbucks Coffee Co
., 360 NLRB 
1168, 
1169
 fn. 10 (2014).
 14 The Board has applied 
Atlantic Steel
 to confrontational 
verbal a
t-tacks on supervisors that occurred near, but not within, the workplace.  
See, e.g., 
Starbucks Coffee Co
., 354 NLRB 876 (2009) (finding that 
employee lost protection when she followed, taunted, and intimidated a 
manager after a union rally outside 
the employer™s coffee shop), adop
t-ed in 355 NLRB 636 (2010), enf. denied in part
, and remanded on other 
grounds sub nom. 
679 F.3d 70 
(2d Cir. 2012), decision on remand 
Starbucks, 
supra
, 360 NLRB 
1168
.  The 
Starbucks
 Board stated that the 
location of an emp
loyee™s misconduct weighs against protection when 
the employee engages in insubordinate or profane conduct toward a 
supervisor in front of other employees, regardless of whether those 
employees are on or 
off
-duty
.  But there the confrontation began in 
fron
t of the employer™s store following an employer
-sponsored event, 
in the presence of employees under the manager™s authority.  354 

NLRB at 878.  The exceptional circumstances of that case confirm that 
Atlantic Steel
 typically applies to workplace confrontat
ions.  
 pervisor does. Here, however, we find that the 
Atlantic 
Steel 
framework is particularly inapplicable.  The e
m-ployees engaged in protected con
certed activity by taking 
part in a social media discussion among offsite, off
-duty 
employees, as well as two nonemployees.
15  No manager 
or supervisor participated in the discussion, and there 
was no direct confrontation with management.
16  Alt-hough we do n
ot condone her conduct, we find that 
Sanzone
™s use of a single expletive to describe a mana
g-er, in the course of a protected discussion on a social 

media website, does not sufficiently implicate the R
e-spondent
™s legitimate interest in maintaining disciplin
e and order in the workplace to warrant an analysis under 
Atlantic Steel
.17    2. Having found that 
Atlantic Steel
 does not apply here, 
we must next consider whether the Facebook activities of 
Sanzone or Spinella lost the protection of the Act under 
precede
nt relating to disloyal or defamatory statements.  
 The Board has long recognized that an employer has a 
legitimate interest in preventing the disparagement of its 
products or services and, relatedly, in protecting its rep
u-tation (and the reputations of it
s agents as to matters 
within the scope of their agency) from defamation.  Se
c-tion 7 rights are balanced against these interests, if and 
when they are implicated.  In striking that balance, the 
Board applies these principles in accordance with the 
Supreme 
Court
™s decisions
 in 
Jefferson Standard
 and 
Linn
. In 
Jefferson Standard
, the Court upheld the discharge 
of employees who publicly attacked the quality of their 
employer
™s product and its business practices without 
relating their criticisms to a labor contr
oversy.  The 
15 We reject the Respondent™s contention that Sanzone™s conduct lost 
the Act™s protection because her Facebook comment was visible to 
customers 
Ken 
DeSantis and 
Jonathan 
Feeley.  DeSantis and Feeley 
joined the discussion as LaFrance™s Facebook frien
ds on their own 
initiative and in the context of a social relationship with LaFrance ou
t-side of the workplace, not because they were the Respondent™s custo
m-ers.  This off
-duty discussion away from the Respondent™s premises did 
not disrupt any customer™s vi
sit to the Respondent.  And, as discussed 
below, the employee disloyalty perceived by the Respondent did not 
deprive Sanzone of the Act™s protection.
 16 In all likelihood, the revelation at their termination meetings that 
the Respondent had seen the Faceboo
k comments came as a complete, 
and unwelcome, surprise to both Spinella and Sanzone.
 17 Indeed, an employee does not necessarily lose the protection of the 
Act by 
impulsively directing profanity at supervisors in the course of 
otherwise
-protected activity. 
 Compare 
Great Dane Trailers, 
293 
NLRB 384, 384, 393 (1989) (employee did not lose protection for 
calling his foreman a ﬁfucked up foremanﬂ on the shop floor after e
m-ployee™s requests for assistance were denied), with 
DaimlerChrysler
 Corp.
, 344 NLRB 1324, 1329 (2005) (no protection for 
sustained
, profane, ad hominem attack on supervisor in work area during wor
k-
time). 
                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 312 Court found that the employees
™ conduct amounted to 
disloyal disparagement of their employer and, as a result, 
fell outside the Act
™s protection.  346 U.S. at 475
Œ477.
 In 
Linn
, the Court limited the availability of 
State
-law 
remedies for defam
ation in the course of a union organi
z-ing campaign 
ﬁto those instances in which the complai
n-ant can show that the defamatory statements were circ
u-lated with malice and caused him damage.
ﬂ  383 U.S. at 
64Œ65.  The Court indicated that the meaning of 
ﬁmal-ice,
ﬂ for these purposes, was that the statement was u
t-tered 
ﬁwith knowledge of its falsity, or with reckless di
s-
regard of whether it was true or false.
ﬂ  Id. at 61. 
 Applying these precedents, the Board has held that 
ﬁ‚employee communications to third par
ties in an effort 
to obtain their support are protected where the commun
i-cation indicated it is related to an ongoing dispute b
e-tween the employees and the employers and the comm
u-nication is not so disloyal, reckless
, or maliciously untrue 
as to lose the A
ct™s protection.
™ﬂ  Mas
Tec Advanced 
Technologies
, 357 NLRB 
103, 107
 (2011) (quoting 
Mountain Shadows Golf Resort
, 330 NLRB 1238, 1240 
(2000)).    
 Turning to the facts of this case, we first adopt the 
judge
™s finding that the only employee conduct to be 
analyzed is Sanzone
™s comment (
ﬁI owe too.  Such an 
asshole.
ﬂ) and Spinella
™s indication that he 
ﬁliked
ﬂ LaFrance
™s initial status update (
ﬁMaybe someone should 
do the owners of Triple Play a favor and buy it from 
them.  They can
™t even do the tax paperwork 
correctly!!!  
Now I OWE money
 . . . Wtf!!!!
ﬂ).  In agreement with the 
judge, we find that in the context of the ongoing dialogue 
among employees about tax withholding, Sanzone
™s comment effectively endorsed LaFrance
™s complaint that 
she owed money on her t
axes due to a tax
-withholding 
error on the Respondent
™s part.  While Spinella
™s ﬁlike
ﬂ is more ambiguous, we treat it for purposes of our anal
y-sis as expressing agreement with LaFrance
™s original 
complaint.
18 We reject the Respondent
™s contention that 
Sanzone or 
Spinella can be held responsible for any of the other 
comments posted in this exchange.  
Neither Sanzone nor 
Spinella accused the Respondent of pocketing emplo
y-18 The judge found that Spinella™s ﬁLikeﬂ referred to the ﬁentire topic 
as it existed at the timeﬂ
Ši.e., up to and including L
aFrance™s co
m-ment: ﬁIt™s all Ralph™s fault.  He didn™t do the paperwork right.  I™m 
calling the labor board to look into it bc he still owes me about 2000 in 
paychecks.ﬂ  We disagree with the judge™s interpretation of what it 
means for an individual to ﬁLi
keﬂ an individual™s status update.  We 
interpret Spinella™s ﬁLikeﬂ solely as an expression of approval of the 
initial status update.  Had Spinella wished to express approval of any of 
the additional comments emanating from the initial status update, he 
cou
ld have ﬁlikedﬂ them individually.    
 ees™ money or endorsed any comment by LaFrance to 
that effect.  Assuming, arguendo, t
hat such an accusation 
would have been unprotected, neither Sanzone nor Sp
i-nella would have lost the protection of the Act merely by 
participating in an otherwise protected discussion in 

which other persons made unprotected statements.  See 
Jefferson Stand
ard
, 94 NLRB 1507, 1513 fn. 21 (1951), 
affd. sub nom. 
NLRB v. Electrical Workers Local 1229 
(Jefferson Standard)
, 346 U.S. 464 (1953); see also 
Crowne Plaza LaGuardia
, 357 NLRB 
1097, 1100
 fn. 11 
(2011).
 The comments at issue here are qualitatively differen
t from the disparaging communications that lost protection 
in the 
Jefferson Standard 
case.  First, the Facebook di
s-cussion here clearly disclosed the existence of an ong
o-ing labor dispute concerning the Respondent
™s tax
-withholding practices.  Second, the 
evidence does not 
establish that the discussion in general, or Sanzone
™s and 
Spinella
™s participation in particular, was directed to the 
general public.  The comments at issue were posted on 

an individual
™s personal page rather than, for example, a 
company
 page providing information about its products 
or services.
  Although the record does not establish the 
privacy settings of LaFrance
™s page, or of individuals 
other than Sanzone who commented in the discussion at 
issue, we find that such discussions are cl
early more 
comparable to a conversation that could potentially be 
overheard by a patron or other third party than the co
m-munications at issue in 
Jefferson Standard
, which were 
clearly directed at the public.
 In any event, we find that 
Spinella
™s and Sanzon
e™s 
comments were not 
ﬁso disloyal . . . as to lose the Act
™s 
protection
ﬂ under 
Jefferson Standard 
and its progeny.
  Mas
Tec, supra at 107.
  The comments at issue did not 
even mention the Respondent
™s products or services, 
much less disparage them.  Where, 
as here, the purpose 
of employee communications is to seek and provide m
u-tual support looking toward group action to encourage 
the employer to address problems in terms or conditions 
of employment, not to disparage its product or services 
or undermine its 
reputation, the communications are pr
o-tected.  See 
Valley Hospital
, 351 NLRB at 1252 fn. 7
, and cases cited therein.
 The comments at issue likewise were not defamatory.  
Under the standard set forth in 
Linn 
and its progeny, the 
Respondent has the burden to
 establish that the co
m-ments were maliciously untrue, i.e., were made with 
knowledge of their falsity or with reckless disregard for 

their truth or falsity.  E.g., 
Springfield Library & Mus
e-um, 
238 NLRB 1673
, 1673
 (1979)
.  The Respondent has 
failed to meet
 this burden; there is no basis for finding 
that the employees
™ claims that their withholding was 
                                                  TRIPLE PLAY SPORTS B
AR 
& GRILL
 313 insufficient to cover their tax liability, or that this shor
t-fall was due to an error on the Respondent
™s part, were 
maliciously untrue.
19  And Sanzone
™s chara
cterization of 
DelBuono as an 
ﬁasshole
ﬂ in connection with the asser
t-ed tax
-withholding errors cannot reasonably be read as a 
statement of fact; rather, Sanzone was merely (profanely) 
voicing a negative personal opinion of DelBuono.  A
c-cordingly, we find t
hat these statements also did not lose 
protection under 
Linn
.  See 
El San Juan Hotel,
 289 
NLRB 1453, 1455 (1988) (leaflet
™s 
ﬁreferences to the 
trustee as a 
‚Dictator
™ and as 
‚Robin Hood
™ [were] obv
i-ous rhetorical hyperbole
ﬂ); 
NLRB v. Container Corp. of 
America,
 649 F.2d 1213, 1214, 1215
Œ1216  (6th Cir. 
1981) (newsletter criticizing company
™s grievance pr
o-cess and calling the general manager a 
ﬁslave driver
ﬂ was 
protected rhetoric), enfg. in relevant part 244 NLRB 318 
(1979).
 3. Having found that the Face
book activity at issue co
n-stituted protected concerted activity, and that conduct did 
not lose the protection of the Act, we must now decide 
whether the Respondent violated the Act by discharging 
Sanzone and Spinella.  
For the reasons set forth in the 
judg
e™s decision, we adopt the judge
™s finding that the 
discharges of Sanzone and Spinella violated Section 
8(a)(1) under 
Wright Line, 
251 NLRB at 1083.
20 II. The judge dismissed the allegation that the Respon
d-ent
™s maintenance of its Internet/Blogging policy 
viola
t-19 As noted above, Sanzone admitted at the hearing that she had no 
reason to believe that her withholding had been improperly calculated.  
But this admission does not establish that her statement, ﬁI owe too,ﬂ 
was untr
ue, let alone maliciously so.  Sanzone and Spinella may have 
tacitly endorsed LaFrance™s claim that the Respondent had erred in its 
tax withholding, but they did not repeat it.  In any case, as the Board 
has noted, the fact that a statement may ultimately 
prove inaccurate 
does not in itself remove the statement from the protections of the Act 
when it is relayed by others.  See 
Valley Hospital,
 351 NLRB at 1253.   
 20 We agree with the Respondent that the 
Burnup & Sims 
framework 
is not applicable here.  
Purpo
rting to apply 
Burnup & Sims
, the judge 
found that the discharges violated Sec. 8(a)(1), notwithstanding that the 
Respondent may have mistakenly believed, in good faith, that 
Sanzone™s and Spinella™s Facebook posts were unprotected.  But 
Burnup & Sims
 appl
ies in cases involving mistakes of fact, not mistakes 
of law.  U
nder 
Burnup & Sims
, an employer violates Sec. 8(a)(1) by 
disciplining or discharging an employee based on a good
-faith belief 
that the employee engaged in misconduct during otherwise protected
 activity, if the General Counsel shows that the employee was not, in 

fact, guilty of that misconduct.  ﬁ
Otherwise,ﬂ the Supreme Court e
x-
plained, ﬁthe protected activity would lose some of its immunity, since 
the example of employees who are discharged on 
false charges would 
or might have a deterrent effect on other employees.ﬂ  379 U.S. at 23.  
Plainly, this is not a ﬁmistake of factﬂ case, and 
Burnup & Sims
 does 
not apply
.     ed the Act.
21  Because we find that employees would 
reasonably construe the policy to prohibit the type of 
protected Facebook posts that led to the unlawful di
s-
charges, we reverse.  
 The Respondent maintains the following work rule as 
part of its Inte
rnet/Blogging policy in its 
employee 
hand-book:
  The Company supports the free exchange of info
r-
mation and supports camaraderie among its employees.  
However, when internet blogging, chat room discu
s-sions, e
-mail, text messages, or other forms of comm
u-nicat
ion extend to employees revealing confidential 
and proprietary information about the Company, or e
n-gaging in inappropriate discussions about the company, 

management, and/or co
-workers, the employee may be 
violating the law and is subject to disciplinary ac
tion, 
up to and including termination of employment.  Please 
keep in mind that if you communicate regarding any 
aspect of the Company, you must include a disclaimer 
that the views you share are yours, and not necessarily 
the views of the Company.  In the e
vent state or federal 
law precludes this policy, then it is of no force or effect.
  A rule violates Section 8(a)(1) if it would reasonably 
tend to chill employees in the exercise of their Section 7 
rights
.22  If the rule explicitly restricts activities protected 
by Section 7, it is unlawful.
23  If it does not, 
ﬁthe viol
a-tion is dependent upon a showing of one of the follo
w-ing: (1) employees would reasonably construe the la
n-guage to prohibit Section 7 activity;
 (2) the rule was 
promulgated in response to union activity; or (3) the rule 
has been applied to restrict the exercise of Section 7 
rights
.ﬂ  
Lutheran Heritage Village
, 343 NLRB at 647.  
In analyzing work rules, the Board
 ﬁmust refrain from 
reading particu
lar phrases in isolation, and . . . must not 
presume improper interference with employee rights.
ﬂ  Id. at 646.
 No party disputes the judge
™s finding that the Inte
r-net/Blogging policy does not explicitly restrict protected 

activity
 and was neither promulgated in response to, nor 
applied to restrict, protected activity.  Accordingly, the 
inquiry here is whether the first prong of the 
Lutheran 
Heritage
 test is met.  The judge found that the first prong 
was not met; in her view, employe
es would reasonably 
construe the Internet/Blogging policy
™s prohibition of 
ﬁinappropriate discussions about the company, manag
e-21 The General Counsel does not contend that the Respondent e
x-
pressly relied on 
this policy in discharging Sanzone or Spinella or in 
undertaking any disciplinary action.
 22 Lafayette Park Hotel,
 326 NLRB 824, 825 (1998), enfd. 203 F.3d 
52 (D.C. Cir. 1999).
 23 Lutheran Heritage Village
-Livonia
, 343 NLRB 646, 646 (2004).
                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 314 ment, and/or coworkers
ﬂ on social media as going no 
further than similar rules found lawful by the Board.  On 
exceptions, the Gen
eral Counsel 
contends that the proh
i-bition on 
ﬁinappropriate discussions
ﬂ is overly broad and 
not comparable to restrictions on inappropriate conduct 

that the Board has found lawful, and that employees 
would interpret the rule in light of the unlawful disc
har
g-es. 
 We find merit in the General Counsel
™s exception.  An 
employer rule is unlawfully overbroad when employees 
would reasonably interpret it to encompass protected 

activities.
24  Here, we believe that employees would re
a-sonably interpret the Respondent
™s rule as proscribing 
any discussions about their terms and conditions of e
m-ployment deemed 
ﬁinappropriate
ﬂ by the Respondent.  
The rule contains only one other prohibition
Šagainst 

revealing confidential information
Šand provides no 
illustrative examples t
o employees of what the Respon
d-ent considers to be inappropriate.  Under these circu
m-stances, we find the term 
ﬁinappropriate
ﬂ to be 
ﬁsuff
i-ciently imprecise
ﬂ that employees would reasonably u
n-derstand it to encompass 
ﬁdiscussions and interactions 
protected
 by Section 7.
ﬂ  First Transit, Inc.
, 360 NLRB 
619, 621 
(quoting 
2 Sisters Food Group, 
357 NLRB 
1816, 1817
 (2011)).
25 24 See, e.g., 
First Transit, Inc.
, supra at 620
Œ621
 (2014) (finding rule 
prohibiting ﬁ[d]iscourteous or inappropriate attitude or behavior to 
passengers, other employees, or members of the publicﬂ unlawfully 
overbroad); 
Hill & Dales General Hosp
ital
, 360 NLRB 
611, 611
Œ612
 (2014) (finding unlawfully overbroad rules requiring employees to 

ﬁrepresent [the employer] in the community in a positive and profe
s-sional mannerﬂ and prohibiting ﬁnegative commentsﬂ and ﬁnegativityﬂ); 
Lafayette Park Hotel
, 326 NLRB 824, 828 (1998) (fi
nding unlawfully 
overbroad rule prohibiting ﬁfalse, vicious, profane or malicious stat
e-ments toward or concerning [the employer] or any of its employeesﬂ).  
The Board™s approach in this area has received judicial approval.  See, 
e.g., 
Cintas Corp. v. NLRB
, 482 F.3d 463, 469
Œ470 (D.C. Cir. 2007) 
(approving the Board™s finding that rule requiring employees to mai
n-
tain ﬁconfidentiality of any information concerning the company, its 
business plans, its partners, new business efforts, customers, accounting 
and f
inancial mattersﬂ was unlawfully overbroad), enfg. 344 NLRB 943 
(2005); 
Brockton Hosp
ital
 v. NLRB
, 294 F.3d 100, 106 (D.C. Cir. 2002) 
(approving the Board™s finding that rule prohibiting discussions of 

ﬁ[i]nformation concerning patients, associates, or hos
pital operations . . 
. except strictly in connection with hospital businessﬂ was unlawfully 

overbroad), enfg. 333 NLRB 1367 (2001).
 25 The ﬁpatent ambiguityﬂ in the phrase ﬁinappropriate discussionsﬂ 
distinguishes the Respondent™s rule from the conduct rule
s found la
w-ful in 
Lutheran Heritage
 ﬁthat were more clearly directed at unprotec
t-ed conduct.ﬂ  
2 Sisters Food Group, 
supra
, slip op.
 at 2 (distinguishing 
the conduct rules found lawful in 
Lutheran Heritage
 from a rule pr
o-
hi
biting the ﬁinability or unwillin
gness to work harmoniously with 
other employeesﬂ because of the ﬁpatent ambiguityﬂ in the term ﬁwork 

harmoniouslyﬂ).  We also find distinguishable the cases relied on by 
our dissenting colleague and the judge where the Board found lawful 
rules that address
ed conduct rather than merely addressing statements 
Furthermore, by unlawfully discharging Sanzone and 
Spinella
 for participating in a Facebook discussion about 
the Respondent and its owners, the Respondent provided 
employees with an authoritative indication of the scope 
of its prohibition against inappropriate discussions and 

that they should construe its rule aga
inst inappropriate 
discussions to include such protected activity.  See 
The 
Roomstore, 
357 NLRB 
1690
, 1690 fn. 3 (2011) (emplo
y-ees would reasonably construe rule prohibiting 
ﬁ[a]ny 
type of negative energy or attitudes
ﬂ to include protected 
activity given e
mployer
™s repeated warnings not to talk 
negatively about the employer
™s pay practices).  Al
t-hough the Respondent
™s Internet/Blogging policy co
n-tains a general savings clause stating that the policy 
ﬁis 
of no force or effect
ﬂ if 
ﬁstate or federal law preclu
des 
[it],
ﬂ the two unlawful discharges served as an indication 
to employees that the clause did not shield Sanzone
™s and 
Spinella
™s protected activity.  Faced with these dischar
g-es, employees therefore would reasonably construe the 

Internet/Blogging policy
 to prohibit Section 7 activity 
such as the Facebook discussion of tax withholding i
s-
sues involved in this case.
 Contrary to our dissenting colleague, we are not 
ﬁcob-bling together
ﬂ two prongs of 
Lutheran Heritage
 to find 
the violation.
 26  The test under t
he first prong of 
Luthe
r-an Heritage
 is whether employees would reasonably 
construe the policy to prohibit their Section 7 activities.  

We do not believe that we will cause employers greater 

uncertainty in drafting rules by applying the first prong 
of 
Luthe
ran Heritage 
to the facts of this case.  Our co
n-clusion that the Internet/Blogging policy is unlawful is in 
accord with the many Board decisions that have found a 
rule unlawful if employees would reasonably interpret it 
to prohibit protected activities.  B
ased on the Respon
d-ent
™s unlawful actions, we find that they would.
27  Ac-or that addressed the use of abusive, threatening
, or slanderous stat
e-ments. 
 26 In 
Albertson™s, Inc.
, cited by our colleague, the Board rejected the 
analysis of the judge, who found three rules
Šeach of wh
ich was lawful 
in isolation
Šunlawful when ﬁinformed by the context of the Respon
d-
ent™s actions at relevant times,ﬂ including the maintenance of other 
overly restrictive rules regarding union buttons, solicitation, and distr
i-bution.  351 NLRB 254, 378 (2007
).  The Board stated bluntly that 
ﬁ[t]he judge also erred by lumping the three rules together in his anal
y-sis.ﬂ  Id. at 258.  Moreover, the Board found that the individual rules 
could not be found unlawful by ﬁbootstrapping them to other unrelated 
work rul
e violationsﬂ or analyzing them in the ﬁ‚broader context™ of 
unrelated unfair labor practices involving other rules.ﬂ  Id. at 258
Œ259.  
We have done nothing of the sort here.  The one and only rule we have 
considered is the Respondent™s Internet/Blogging p
olicy.
 27 We disagree with our dissenting colleague™s reading of the policy 
as providing that only an ﬁinappropriate discussionﬂ that violates the 

law would subject an employee to discipline.  We find that reading 
inconsistent with the plain language of the
 policy.  The policy states 
that ﬁwhen 
. . . communication extend[s] to 
. . . inappropriate discu
s-                                                                                                                                TRIPLE PLAY SPORTS B
AR 
& GRILL
 315 cordingly, we find that the Respondent
™s maintenance of 
this rule violates Section 8(a)(1) of the Act. 
 AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusion of Law 8 in 
the judge
™s decision.
 ﬁ8. The Respondent violated Section 8(a)(1) of the Act 
by maintaining the Internet/Blogging policy in its 
em-ployee 
handbook.
ﬂ ORDER
 The National Labor Relations Board orders that the 
Respondent, Three D, LLC d/b/a Triple Play Sports Bar 
and Grille, Watertown, Connecticut, its officers, agents, 
successors, and assigns, shall 
 1. Cease and desist from
 (a) 
Maintaining an Internet/Blogging
 policy that pr
o-hibits employees from engaging in 
ﬁinappropriate discu
s-sions about the company, management, and/or co
-workers.
ﬂ    (b) 
Discharging or otherwise discriminating against 
employees because they engage in protected concerted 
activities.
 (c) 
Thre
atening employees with legal action in retali
a-tion for their protected concerted activities.
 (d) 
Informing employees that they are being di
s-
charged because they engaged in protected concerted 
activities.
 (e) 
Threatening employees with discharge in retali
a-tion for their protected concerted activities.
 (f) 
Coercively interrogating employees about their pr
o-tected concerted activities.
 (g) 
In any like or related manner interfering with, r
e-straining
, or coercing employees in the exercise of the 
rights guaranteed
 them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
Revise or rescind the Internet/Blogging policy in 
the 
employee 
handbook that prohibits employees from 
sions 
. . .,
 the employee 
may
 be violating the law and 
is subject to di
s-ciplinary action, up to and including termination.ﬂ (Emphasis added.)  
Thus, by the ex
press terms of the policy, while only some ﬁinappropr
i-ate discussionsﬂ may be unlawful, 
all
 ﬁinappropriate discussionsﬂ su
b-
ject the employee to discipline, including discharge.  We believe that 
employees would reasonably read this language as informing the
m that 
inappropriate discussions subject them to disciplinary action regardless 

whether the discussion violates the law.  Moreover, we recognize that 
employees could conceivably engage in ﬁinappropriate discussionsﬂ 
that violate the law and, appropriately,
 result in discipline.  However, 
the question before us is whether the Respondent™s employees would 
reasonably conclude that the Respondent would consider their protected 
discussions on the Internet as ﬁinappropriate,ﬂ and grounds for disc
i-pline under the 
policy, because of the Respondent™s discharge of 
Sanzone and Spinella for their protected activities in a Facebook di
s-cussion.  
 engaging in 
ﬁinappropriate di
scussions about the comp
a-ny, management, and/or co
-workers.
ﬂ  (b) 
Furnish all current employees with inserts for the 
current 
employee 
handbook that (1) advise that the u
n-lawful Internet/Blogging policy has been rescinded, or 
(2) provide the language of a l
awful policy; or publish 
and distribute to all current employees a revised 
emplo
y-ee handbook that (1) does not contain the unlawful pol
i-cy, or (2) provides the language of a lawful policy.
 (c) 
Within 14 days from the date of this Order, offer 
Jillian Sanzo
ne and Vincent Spinella full reinstatement to 
their former jobs or, if those jobs no longer exist, to su
b-stantially equivalent positions, without prejudice to their 

seniority or to any other rights or privileges previously 

enjoyed.
 (d) 
Make Jillian Sanzone
 and Vincent Spinella whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner 
set forth in the remedy section of the judge
™s decision as 
amended in this decision.
 (e) 
Compensate Jillian Sanzo
ne and Vincent Spinella 
for the adverse tax consequences, if any, of receiving 

lump
-sum backpay awards, and file a report with the 
Social Security Administration allocating the backpay 
awards to the appropriate calendar quarters for each e
m-ployee.
 (f) 
With
in 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges of 
Jillian Sanzone and Vincent Spinella, and within 3 days 

thereafter, notify Sanzone and Spinella in writing that 
this has been done and that the discha
rges will not be 
used against them in any way.
 (g) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll 
records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to analyze the amount of backpay due under 
the terms of this Ord
er.
 (h) 
Within 14 days after service by the Region, post at 
its facility in Watertown, Connecticut, copies of the a
t-tached notice marked 
ﬁAppendix.
ﬂ28  
Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 34, after being signed by 
Respondent
™s authorized 
representative, shall be posted by the Respondent and 
28 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order
 of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                                  DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 316 maintained for 60 consecutive days in conspicuous pla
c-es, including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notice
s, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet site 

and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the
 Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 

out of business or closed the facility involved in these 

proceedings, the Respondent shall duplicate and mail, at 
its own expense
, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since August 16, 2010.
 (i) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 34 a sworn certif
i-cation of a resp
onsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
  MEMBER 
MISCIMARRA
, dissenting in part
. I join my colleagues in finding that the Respondent u
n-lawfully discharged employees Jillian Sanzone
 and Vi
n-cent Spinella for their protected, concerted participation 
in a Facebook discussion, and I agree with the analysis 
the majority opinion applies in reaching those findings.
1  I also agree that the Respondent violated the Act by 
threatening employees
 with discharge, by interrogating 
employees about their Facebook activity, and by threa
t-
ening Spinella with legal action for engaging in that a
c-tivity.
2  As discussed below, however, I disagree with 
1 When communications by employees with third parties or the ge
n-
eral public a
re at issue, the Board generally has applied the standards 
set forth in 
NLRB v. Electrical Workers Local 1229 (Jefferson Stan
d-
ard)
, 346 U.S. 464 (1953),
 and 
Linn v. Plant Guard
s Local 114
, 383 
U.S. 53 (1966), and not 
Atlantic Steel Co.
, 245 NLRB 814 (1979)
.  When such communications take place in the presence of customers in 
a retail establishment and involve conduct that seriously disrupts the 
employer™s business and interferes with its ability to serve its patrons in 
an atmosphere free of interruption and
 unwanted intrusion, the applic
a-ble standard is set forth in 
Restaurant Horikawa
, 260 NLRB 197 
(1982).  See also 
Starbucks Coffee Co
., 360 NLRB 
1168
,  
1174
 (2014) 
(Member
 Miscimarra, concurring).  In addition, I believe that social
-media communications may
 lose the Act™s protection where, for exa
m-ple, they are ﬁ‚so egregious as to take [them] outside the protection of 

the Act, or of such character as to render the employee unfit for further 
service.™ﬂ  
Neff
-Perkins Co.
, 315 NLRB 1229, 1229 fn. 2, 1233
Œ1234 
(1994) (quoting 
Consumers Power Co.
, 282 NLRB 130, 132 (1986)).  
Here, Sanzone and Spinella did not lose the Act™s protection under any 

standard.  
 2 Unlike my colleagues, I do not find that the Respondent separately 
violated Sec. 8(a)(1) of the Act by 
tel
ling
 Sanzone and Spinella that 
their protected Facebook activity was the reason they were being di
s-charged.  Merely advising employees of the reason for their discharge 
is ﬁpart of the res gestae of the unlawful termination, and is subsumed 
their finding that the Respondent
™s Internet/blogging 
policy violated the Act. 
 The Respondent maintained a facially lawful Inte
r-net/Blogging 
policy to prevent disclosure of its propri
e-tary or confidential information by its employees, to help 
ensure that unauthorized statements by employees would 
not be attribu
ted to the Respondent, and to warn emplo
y-ees about 
ﬁinappropriate discussions
ﬂ that could be u
n-lawful and subject them to discipline.  The 
policy states 
as follows:
  The Company supports the free exchange of info
r-mation and supports camaraderie among its e
mployees.  
However, when internet blogging, chat room discu
s-sions, e
-mail, text messages, or other forms of comm
u-nication extend to employees revealing confidential 
and proprietary information about the Company, or e
n-gaging in inappropriate discussions abo
ut the company, 
management, and/or co
-workers, the employee may be 
violating the law and is subject to disciplinary action, 
up to and including termination of employment.  Please 

keep in mind that if you communicate regarding any 
aspect of the Company, you
 must include a disclaimer 
that the views you share are yours, and not necessarily 
the views of the Company.  In the event state or federal 

law precludes this policy, then it is of no force or effect.
  The 
policy does not expressly or implicitly restrict 
Section 7 activity, and it was not promulgated in r
e-sponse to such activity.  Neither has it been applied to 

restrict protected activity:  the Respondent did not apply 
or in any way refer to the 
policy when it discharged 
Sanzone and Spinella.  
Nor is there any language in the 

policy that employees would reasonably construe to pr
o-hibit Section 7 activity. The Policy is legitimately aimed 
to prevent 
the revelation of proprietary information and 
statements about the company, its management, and its
 employees that may be unlawful.  
 The judge correctly dismissed the allegation, under the 
first prong of 
Lutheran Heritage Village
-Livonia,
 343 
by that violati
on.ﬂ  
Benesight,
 Inc
., 337 NLRB 282, 285 (2001) 
(Chairman Hurtgen, dissenting in part).
 My colleagues find it unnecessary to pass on the judge™s finding that 
the Respondent also unlawfully threatened Sanzone with legal action.  I 
would dismiss this allegat
ion.  The Respondent informed Sanzone that 
it would commence an action for defamation against her in a letter from 
its counsel requesting that she retract her allegedly defamatory stat
e-ments.  That letter was sent to Sanzone pursuant to a provision of Co
n-
necticut law cited in the letter requiring such a request prior to the 
institution of an action for defamation.  Because the letter was proc
e-durally prerequisite to filing a lawsuit, I would not find it unlawful 
absent a showing by the General Counsel that 
a defamation lawsuit 
against Sanzone would have violated Sec. 8(a)(1).  See 
BE & K Co
n-
struction Co. v. NLRB
, 536 U.S. 516 (2002).  No such showing was 
attempted here.
                                                                                                                                 TRIPLE PLAY SPORTS B
AR 
& GRILL
 317 NLRB 646, 646
Œ647 (2004), that employees would re
a-sonably construe the language warning them against 
ﬁin-appropr
iate discussions about the company, manag
e-ment, and/or co
-workers
ﬂ to prohibit Section 7 activity
.3  She observed that the language the General Counsel 
cha
llenged is similar to restrictions on speech or conduct 
(including speech) in other work rules that t
he Board has 
found lawful.
4  For several reasons, I do not agree with my colleagues
™ theory that employees would reasonably understand the 
rule to encompass Section 7 activity on the basis that (i) 
it uses an 
ﬁimprecise
ﬂ word
Šﬂinappropriate
ﬂŠwithout 
provid
ing 
ﬁillustrative examples,
ﬂ and (ii) the Respon
d-ent discharged Spinella and Sanzone for their protected 
Facebook activity.
 First, the Respondent neither cited nor applied its I
n-ternet/Blogging policy in discharging Spinella or 

Sanzone.  It did not accuse 
them of revealing confidential 
or proprietary information or assert that they had e
n-gaged in 
ﬁinappropriate conversations about the comp
a-ny.
ﬂ  
Rather, it claimed their Facebook comments were 
disloyal and defamatory.  Under these circumstances, 

there is no 
factual basis for the majority to conclude that 
the discharges provided employees with an 
ﬁauthoritative 
indication
ﬂ of how the Internet/Blogging policy should 
be construed.  
 Second, this cobbling together prongs one and three of 
the 
Lutheran Heritage Vil
lage
 standard is contrary to the 
careful separation of those two theories of violation e
s-
tablished in that case.  Under prong one, the inquiry is 

whether the language of a rule, on its face, would reaso
n-3  I do not agree with the current Board standard regarding alleged 
overly broad rules an
d policies, which is set forth as the first prong of 
Lutheran Heritage 
(finding rules and policies unlawful, even if they do 
not explicitly restrict protected activity and are not applied against or 
promulgated in response to such activity, where ﬁemployee
s would 
reasonably construe the language to prohibit Section 7 activityﬂ). 
 I would reexamine this standard in an appropriate future case.  I agree 
with the judge, however, that the 
policy here is lawful under the 
Lu-
theran Heritage
 standard.  In fact, for 
the reasons set forth in the text, I 
believe the 
policy is phrased in general commonsense terms that pr
e-clude it from reasonably being considered unlawful under any standard. 
 4  See, e.g., 
Tradesmen International
, 338 NLRB 460, 462
Œ463 
(2002) (finding law
ful rule prohibiting ﬁverbal or other statements 
which are slanderous or detrimental to the company or any of the co
m-pany™s employeesﬂ); 
Ark Las Vegas Restaurant Corp., 
335 NLRB 1284 
fn. 2, 1291
Œ1292 (2001) (finding lawful rules prohibiting ﬁany co
n-
ductﬂ t
hat ﬁreflects adversely on yourself, fellow associates, [or] the 
Company,ﬂ or ﬁconducting oneself unprofessionally or unethically, 
with the potential of damaging the reputation or a department of the 
Companyﬂ), enfd. in part 334 F.3d 99 (D.C. Cir. 2003); s
ee also 
Com-munity Hospitals of Central California v. NLRB, 
335 F.3d 1079, 1088
Œ1089 (D.C. Cir. 2003) (finding lawful rule prohibiting ﬁinsubordination 
. . . or other disrespectful conductﬂ), denying enf. in pert
inent
 part to 
335 NLRB 1318 (2001). 
 ably be interpreted to prohibit Section 7 activity.  
Under 
prong three, the inquiry is whether a rule, 
regardless
 of 
its wording, has been applied to restrict the exercise of 
Section 7 rights.  Following 
The Roomstore
, 357 NLRB 
1690 (2011)
Šin my view, incorrectly decided in this
 regard
Šthe majority continues
 down the path of this 
hybrid category of violation, under which a rule that is 
not unlawful on its face and has not been applied to r
e-strict the exercise of Section 7 rights nevertheless is 
found unlawful based on a mixture of the rule
™s language 
and the 
employer
™s conduct.
5  In so doing, the majority 
contributes to the uncertainty employers confront in 
seeking to square their rules with our 
Lutheran Heritage
 prong
-one precedent, which, at this point, consists of so 
many distinctions, qualifications
, and f
actual variations 
as to preclude any reasonable 
ﬁcertainty beforehand
ﬂ for 
most parties 
ﬁas to when [they] may proceed to reach 
decisions without fear of later evaluations labeling [their] 

conduct an unfair labor practice.
ﬂ6  Third, I do not believe one ca
n reasonably construct a 
theory that it constitutes unlawful restraint, coercion
, or 
interference with protected concerted activities to advise 
employees, as set forth in the 
policy, that an employee 
ﬁmay be violating the law and is subject to disciplinary
 action
ﬂ if their internet communications 
ﬁextend to e
m-ployees revealing 
confidential and proprietary info
r-mation about the Company
, or engaging in 
inappropriate 
discussions
 about the company, management, and/or co
-workers
ﬂ (emphasis added).  Nobody can se
riously dis
a-gree that the two listed infractions
Šdisclosing 
ﬁconf
i-dential and proprietary information
ﬂ and 
ﬁinappropriate 
discussions
ﬂŠﬁmay
ﬂ violate one or more laws 
ﬁand
ﬂ be 
proper grounds for discipline.  Although the reference to 
ﬁinappropriate
ﬂ discuss
ions is potentially susceptible to 
different interpretations, there is no law against using an 
understandable catchall phrase as a general statement of 
policy, particularly in the circumstances presented here 
(where employees are advised such discussions 
ﬁmay
ﬂ violate the law and make the offenders 
ﬁsubject to
ﬂ dis-cipline).  It is also significant that the reference to poss
i-5 The Bo
ard rejected a similar analysis in 
Albertson™s, Inc., 
351 
NLRB 254, 258
Œ259 (2007).  There, the judge improperly bootstrapped 
the employer™s unlawful application of one rule to restrict the exercise 
of Sec. 7 rights to find unlawful two other rules lawful 
in themselves.  
My colleagues distinguish 
Albertson™s
 as involving multiple rules while 
this case involves only one.  However, the judge in 
Albertson™s
 went 
outside the plain language of the challenged rules and applied an anal
y-sis ﬁinformed 
by the context
 of the Respondent™s actions at relevant 
times, including the history of improper restriction of employees™ Se
c-tion 7 rights.ﬂ 
Id. at 378.  The Board properly rejected that approach, 
and my colleagues here embrace it. 
 6 First National Maintenance Corp. v.
 NLRB
, 452 U.S. 666, 679 
(1981).
                                                                                                     DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 318 ble legal violations and potential discipline is phrased in 
the conjunctive (the two concepts are connected by 

ﬁand,
ﬂ not 
ﬁorﬂ).  Thus, the 
policy states, in effect, that 
ﬁinappropriate discussions,
ﬂ if they violate the law, may 
also
 ﬁsubject
ﬂ the offending employees to discipline.
7   Most people appreciate that 
ﬁinappropriate
ﬂ behavior 
may have consequences sufficiently serious 
as to violate 

the law and result in discipline.  It does not per se violate 

Federal labor law to use a general phrase to describe the 
type of conduct that may do so.
8  If it did, 
ﬁjust cause
ﬂ provisions contained in most collective
-bargaining 
agreements th
at have been entered into since the Act
™s 
adoption nearly 
80 years ago would be invalid.
9  Howe
v-er, 
ﬁjust cause
ﬂ provisions have been called 
ﬁan obvious 
illustration
ﬂ of the fact that many provisions 
ﬁmust be 
expressed in general and flexible terms.
ﬂ10  Mo
re gene
r-ally, the Supreme Court has stated, in reference to colle
c-tive
-bargaining agreements, that there are 
ﬁa myriad of 
cases which the draftsmen cannot wholly anticipate,
ﬂ and 
ﬁ‚[t]here are too many people, too many problems, too 
many unforeseeable cont
ingencies to make the words .
 . . the exclusive source of rights and duties.
™ﬂ11  The 
policy 
at issue in the instant case makes reference to 
ﬁinappr
o-priate discussions
ﬂ in the same manner, which precludes 
7  Notwithstanding this phrasing, my colleagues believe that e
m-ployees would read the policy as subjecting them to discipline for any 
discussion the Respondent deems inappropriate, ﬁregardless whether 

the discussion violate
s the law.ﬂ  In other words, in their view, the 
reference in the policy to communications that violate the law has no 
effect on how employees would read the policy; they would read it the 
same way with or without that language.  This interpretation may be 
conceivable, but it is not reasonable.  See 
Lutheran Heritage Village
, 343 NLRB at 647 (rejecting an analytical approach that would ﬁrequire 
the Board to find a violation whenever the rule could conceivably be 
read to cover Section 7 activity, even though 
that reading is unreason
a-bleﬂ).       
 8 To the contrary, as the Board observed in 
Lutheran Heritage Vi
l-lage
, ﬁ[w]ork rules are necessarily general in nature . . . .  We will not 
require employers to anticipate and catalogue in their work rules every 
insta
nce in which [prohibited types of speech] might conceivably be 
protected by (or exempted from the protection of) Section 7.ﬂ  343 
NLRB at 648.  My colleagues™ apparent requirement that employers 
include ﬁillustrative examplesﬂ of general terms to avoid vio
lating the 
Act is difficult to square with that decision.   
 9 ﬁJust causeﬂ provisions
Šwhich state that employees are subject to 
discipline or discharge if there is ﬁjust causeﬂ
Š have been ubiquitous 
in collective
-bargaining agreements throughout the Act™s
 history.  See, 
e.g., 
Burgie Vinegar Co
., 71 NLRB 829, 840 (1946) (ﬁIt is agreed that 
the 
right to discharge employees for 
just cause  
is a management pr
e-rogative.ﬂ
); 
Solutia, Inc
., 357 NLRB 
58
, 61 
fn. 8 (2011) (contract r
e-serves to the 
company the right t
o ﬁdiscipline or discharge for just 
causeﬂ), enfd.
 699 F.3d 50 (1st Cir. 2012).  
  10 Archibald Cox, 
Reflections Upon Labor Arbitration
, 72 
Harv
. L. Rev. 1482,
 1491
 (1959).
   11 Steelworkers v. Warrior & Gulf Nav
igation
 Co., 363 U.S. 574, 
578
Œ579 (1960)
 (quoting Cox, supra fn. 3
8, 72 
Harv
. L. Rev. at 1498
Œ1499).
 reasonably regarding this phrase as unlawful 
interfe
r-ence, restraint or coercion.
12 Finally, the Board is finding that Sanzone
™s and Sp
i-nella
™s discharges were unlawful, and the 
policy
™s di
s-
claimer states that the 
policy 
ﬁis of no force or effect
ﬂ if 
State or 
Federal law precludes it.  Thus, even if 
the di
s-
charges had some bearing on interpretations of the 
policy 
(notwithstanding the fact that 
the 
Respondent here never 
invoked or relied upon the 
policy in relation to the di
s-charges), the 
policy on its face disclaims any application 
in circumstances th
at would be unlawful.  Although a 
general disclaimer may not be sufficient to render valid 
language that explicitly runs afoul of the Act
™s requir
e-ments, such a disclaimer reinforces that the 
policy is 
meant to be interpreted in a manner not contrary to ap
pli-cable law.  For this reason as well, I believe the 
policy is 
lawful, and the majority should not require the Respon
d-
ent to rescind or revise it.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United S
tates Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on
 your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain an Internet/Blogging policy 
that prohibits employees from engaging in 
ﬁinappropriate 
12 Although my colleagues cite D.C. Circuit decisions in which the 
court approved the Board™s analysis in cases involving overly broad 
confidentiality rules, those cases are distinguishable from 
the instant 
case, and that court has criticized Board decisions finding rules unla
w-ful because, like here, they employed general language to prohibit 
serious misconduct.  See 
Adtranz ABB Daimler
-Benz Transp
ortation
, N.A., Inc. v. NLRB
, 253 F.3d 19, 28 (D.C
. Cir. 1991)
 (admonishing 
Board to not 
ﬁpars[e] workplace rules too closely in a search for amb
i-guity that could limit protected activityﬂ); 
Community Hospitals of 
Central California
 v. NLRB, 
supra at 1089 (ﬁ[T]o quote the Board itself 
in a more realistic 
moment, ‚any arguable ambiguity™ in the rule ‚arises 
only through parsing the language of the rule, viewing the phrase . . . in 
isolation, and attributing to the [employer] an intent to interfere with 
employee rights™ﬂ (quoting 
Lafayette Park Hotel
, 326 NL
RB 824, 825 
(1998))).
                                                                                                    TRIPLE PLAY SPORTS B
AR 
& GRILL
 319 discussions
 about the company, management, and/or co
-workers.
ﬂ  WE WILL NOT
 discharge or otherwise discriminate 
against any of you for engaging in protected concerted 
activities.
 WE WILL NOT
 threaten you with legal action in retali
a-tion for your protected concerted a
ctivities.
 WE WILL NOT
 inform you that you are being di
s-
charged because you engaged in protected concerted 
activities.
 WE WILL NOT
 threaten you with discharge in retaliation 
for your protected concerted activities.
 WE WILL NOT
 coercively question you about
 your pr
o-tected concerted activities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days of the Board
™s Order, revise 
or rescind the Internet/Blogging policy
 in the 
employee 
handbook that prohibits employees from engaging in 
ﬁinappropriate discussions about the company, manag
e-ment, and/or co
-workers,
ﬂ and 
WE WILL
 advise emplo
y-ees in writing that we have done so and that the unlawful 
rules will no longer be enf
orced. 
 WE WILL 
furnish you with inserts for the current 
em-ployee 
handbook that (1) advise that the unlawful Inte
r-net/Blogging policy has been rescinded, or (2) provide 

the language of a lawful policy; or 
WE WILL
 publish and 
distribute to all current employees a revised 
employee 
handbook that (1) does not contain the unlawful policy, 
or (2) provides the language of a lawful policy. 
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Jillian Sanzone a
nd Vincent Spinella full 
reinstatement to their former jobs or, if those jobs no 

longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 WE WILL 
make Jillian Sanzone an
d Vincent Spinella 
whole for any loss of earnings and other benefits resul
t-ing from their discharge, less any net interim earnings, 
plus interest.
 WE WILL 
compensate Jillian Sanzone and Vincent Sp
i-nella for the adverse tax consequences, if any, of recei
v-ing lump
-sum backpay awards, and 
WE WILL 
file a report 
with the Social Security Administration allocating the 
backpay awards to the appropriate calendar quarters for 
each of them.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our fi
les any reference to the unla
w-ful discharges of Jillian Sanzone and Vincent Spinella, 

and 
WE WILL
, within 3 days thereafter, notify each of 
them in writing that this has been done and that the di
s-charges will not be used against them in any way.
 THREE 
D, LLC
 D/B/A TRIPLE 
PLAY 
SPORTS 
BAR 
AND 
GRILLE
   The Board
™s decision can be found at 
www.nlrb.gov/case/34
ŒCAŒ012915
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     Claire Sellers, Esq. 
and
 Jennifer Dease, Esq., 
for the Acting 
General Counsel
. Melissa Scozzafava, Esq. 
(Yamin & Grant, LLC
), for the R
e-spondent
. DECISION
 STATEMENT OF THE 
CASE
 LAUREN 
ESPOSITO
, Administrative Law Judge.  Based on a 
charge filed on February 16, 20
11, and amended o
n March 7
 and April 5, 2011, by Jillian Sanzone, an 
individual (
San
zone
), 
and upon a charge filed on February 24, 2011, and amended on 
April 8, 2011, by Vi
ncent Spinella, an individual (Spinella
), a 
consolidated complaint and notice of hearing issued on Au
gust 
17, 2011.  The 
complaint alleges that Three D, LLC d/b/a Tr
i-ple Play Sports Bar and Grille (Triple Play or 
Respon
dent
) violated Section 8(a)(1) of the 
National Labor Relations Act 

(the 
Act
) by discharging Sanzone and Spinella
 on February 2 
and 3, 2011, respectively, in retaliation for their protected co
n-certed activities.  The consolidated complaint also alleges that 
Respondent violated Section 8(a)(1) by coercively interrogating 
and threatening employees, informing them that 
they were di
s-charged because of their protected concerted activities, threa
t-ening them with legal action in retaliation for their protected 
concerted activities, and maintaining an unlawful policy in its 
employee 
handbook.  Respondent filed an a
nswer denyi
ng the 
material allegations of the complaint. This case was tried before 

me on October 18, 2011, in New York, New York.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by t
he Acting Ge
neral Counsel (the General Counsel
) and R
e-spondent I make the following
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 320 FINDINGS OF 
FACT
 I. JURISDICTION
 Respondent is a Connecticut limited liability corporation 
with a place of business located in Watertown, Connecticut, 
where it operates a sports bar an
d restaurant.  Respondent a
d-mits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Background 
 Respondent began its operations in December 2009.  At all
 times material to the events at issue in this case, Ralph De
l-Buono and Thomas Daddona have owned Respondent™s bus
i-ness.  DelBuono and Daddona oversee the restaurant™s day
-to-day operations, including the supervision of employees.  De
l-Buono 
is 
also respons
ible for Respondent™s accounting.  R
e-spondent admits and I find that DelBuono and Daddona are 
supervisors within the meaning of Section 2(11) of the Act.  
Respondent also admits and I find that Lucio Dibona is an 

agent of Respondent within the meaning of S
ection 2(13) of the 
Act.  Finally, Respondent admits and I find that its attorney, 
Joseph P. Yamin, was Respondent™s agent within the meaning 
of Section 2(13) of the Act with respect to the actions he took 

on Respondent™s behalf.
 B.  The Employment of Jill
ian Sanzone and Vincent 
 Spinella, and their Alleged Protected 
 Concerted Activity
 Jillian Sanzone was hired by Respondent when its operations 
began in December 2009, and worked continuously until her 
discharge on February 2, 2011.  Sanzone worked as a wai
tress 
on Monday evenings, and as a bartender on Wednesday ev
e-nings, Thursday during the day, Friday days and evenings, and 
Saturday evenings.  She clocked in and out through Respon
d-ent™s computer system, and received a paycheck every Friday.  
During her em
ployment, Sanzone received two raises, one 
4 or 
5 months after her employment began, and the second around 
Thanksgiving 2010.  She also received a cash Christmas bonus 
in 2010.
 Vincent Spinella began working for Respondent as a cook in 
September 2010, and 
worked from Wednesday through Su
n-day, for at least 
8 hours per shift.  He clocked in by punching a 
timecard, and received a paycheck every week.  Spinella also 

received a cash Christmas bonus in 2010, together with a re
s-taurant gift certificate.  
 Sanzone 
and Spinella both have accounts on the website F
a-cebook, as does Respondent.  Sanzone and Spinella both test
i-fied that prior to February 1, 2011
, they had written about their 
employment with Respondent on their Facebook accounts.  
Sanzone had suggested tha
t others visit the restaurant during 
her bartending shifts.  Spinella had listed the restaurant™s sp
e-cial dishes of the day, and suggested that others visit to watch 
particular sporting events.  Both testified that prior to February 
1, 2011
, they had never
 been told that they were not permitted 
to write about Respondent on their Facebook accounts.
 In January 2011,
1 when Sanzone filed her tax returns for 
2010, she discovered that she owed taxes to the State of Co
n-necticut.  Sanzone testified that the Wednesd
ay night prior to 
her discharge, waitress Amanda Faroni approached her and 
asked whether she had filed her tax return for the previous year.  
Sanzone said that she had done so, and that she owed about 
$200
 in taxes to the State.  Faroni said that she was r
equired to 
pay additional taxes to the State as well.  Waiter Anthony 
Cavallo then approached them, and said that he was getting his 

taxes done soon, and hoped that he did not owe anything.  Da
d-dona testified that he was aware that employees were concerned
 with this issue, and that as a result he and DelBuono had a
r-ranged for a staff meeting with Respondent™s accountant and 
payroll company.  This meeting was to take place a week or 
two after Sanzone and Spinella were discharged.
 On February 1, Sanzone read 
and commented on a posting 
about Respondent on the Facebook account of a former e
m-
ployee named Jamie LaFrance.  LaFrance had worked with 
Sanzone at the bar, and left her employment with Respondent 
in November 2010.  Sanzone was ﬁfriendsﬂ with LaFrance on 
Facebook, meaning that she was permitted by LaFrance to 
write on the ﬁwallﬂ of LaFrance™s Facebook account.  On Jan
u-ary 31, LaFrance posted a comment on her ﬁwallﬂ stating
, ﬁMaybe someone should do the owners of Triple Play a favor 

and buy it from them.  Th
ey can™t even do the tax paperwork 
correctly!!!  Now I OWE money
 . . . . Wtf!!!!ﬂ (
Emphasis in 
original).  The postings on LaFrance™s Facebook ﬁwallﬂ conti
n-ued as follows:  
  KEN 
DESANTIS
 (customer):  You owe them money . . . 
that™s f
Šked up.   
 DANIELLE 
MARIE 
PARENT
 (employee):  I F
ŠKING 
OWE MONEY TOO!  
 LAFRANCE
:  The state.  Not Triple Play.  I would never 
give that place a penny of my money.  Ralph f
Šked up 
the paperwork
 . . . 
as per usual.  
 DESANTIS
:  Yeah I really don™t go to that place an
y-more.
 LAFRANCE
:  It™s all Ralph™s fault.  He didn™t do the p
a-perwork right.  I™m calling the labor board to look into it 
because he still owes me about 2000 in paychecks.
 LAFRANCE
:  We shouldn™t have to pay it.  It™s every 
employee there that it™s happening to.
 DESANTIS
:  You better get that money
 . . . that™s bul
l-shit if that™s the case I™m sure he did it to other people too.
 PARENT
:  Let me know what the board says because I 
owe $323 and I™ve never owed.
 LAFRANCE
:  I™m already getting my 2000 after writing 
to t
he labor board and them investigating but now I find 

out he f
Œked up my taxes and I owe the state a bunch.  
Grrr.
 PARENT
:  I mentioned it to him and he said that we 
should want to owe.
 LAFRANCE
: Hahahaha he™s such a shady little man.  He 
probably pocketed 
it all from all our paychecks.  I™ve ne
v-1 All subsequent dates are in 2011
, unless otherwise indicated.
                                                   TRIPLE PLAY SPORTS B
AR 
& GRILL
 321 er owed a penny in my life till I worked for him.  That 
goodness I got outta there.
 SANZONE
:  I owe too.  Such an asshole.
 PARENT
:  Yeah me neither, I told him we will be di
s-cussing it at the meeting.
 SARAH 
BAUMBACH
 (employee):  I have never had to 
owe money at any jobs
 . . . I hope I won™t have to at TP
  . . . 
probably will have to seeing as everyone else does!
 LAFRANCE
:  Well discuss good because I won™t be 
there to hear it.  And let me know what his excuse is 
. JONATHAN 
FEELEY
 (customer):  And they™re way too 
expensive.
2  Spinella clicked ﬁLikeﬂ under LaFrance™s initial comment, 
and the text ﬁVincent VinnyCenz Spinella and Chelsea Molloy 
like thisﬂ appears beneath it.  Spinella testified that at the time 
he click
ed ﬁLike,ﬂ the last comment on the wall was LaFrance™s 
statement, ﬁIt™s all Ralph™s fault.  He didn™t do the paperwork 
right.  I™m calling the labor board to look into it because he still 
owes me about 2000 in paychecks.ﬂ
 Daddona testified that he learned 
of the discussion on 
LaFrance™s Facebook account from his sister
, Jobie Daddona, 
who also works at the restaurant.  He and DelBuono then 

logged onto Facebook,
3 and DelBuono printed out a hard copy 
of the comments from LaFrance™s account.  
 C. The Discharge
 of Jillian Sanzone
 Sanzone testified that when she arrived for work on February 
2, Daddona spoke to her as she entered the building.  Daddona 

told her that the 
Company had to make some changes, and that 
they had to let her go.  Sanzone treated the stateme
nt as a joke, 
and Daddona reiterated that they had to fire her.  Sanzone asked 
why, and Daddona said that she was not loyal enough to be 
working with Respondent because of her comment on Fac
e-book.  Daddona said that he had learned about Sanzone™s Fac
e-book 
comment from customers.  Sanzone protested that she 
worked hard, worked holidays, and did various favors for De
l-Buono and Daddona, all of which demonstrated her loyalty to 

the 
Company.  Daddona responded that Sanzone was not loyal 
because of her Facebook c
omment.  Sanzone then asked for a 
ﬁpink slipﬂ and her last paycheck.  Daddona did not respond, 
and Sanzone left.
 Daddona testified that Sanzone was discharged because her 
Facebook comment indicated that she was disloyal, and based 
on several incidents wher
e at the end of her shift her cash regi
s-ter held more money than could be accounted for by totaling 
individual receipts.  
 D.  The Discharge of Vincent Spinella
 Spinella testified that when he arrived at work on February 3, 
Daddona asked him to come to the
 office downstairs.  DelBu
o-no was in the office, and the Facebook comments on 
2 GC Exh
. 2.  Participants have been identified, and minor spelling, 
grammatical
, and punctuation errors corrected, in the interests of clar
i-ty.  Parent and Baumbach
 were employed by Respondent as of Febr
u-
ary 2011, but have since left Respondent™s employ.
 3 Daddona testified that Respondent also has its own Facebook a
c-count.
 LaFrance™s account were displayed on the screen of the office 
computer.  DelBuono asked Spinella if there was a problem 

with him and Daddona, or with the 
Company, and Spinella 
replied that he had no such problems.  DelBuono said that 
LaFrance™s Facebook wall indicated the opposite.  DelBuono 
and Daddona proceeded to ask Spinella about the various 
comments, and about the significance of the ﬁLikeﬂ option that 
Spinella had chosen.  
DelBuono asked Spinella whether he had 
written anything negative about DelBuono and Daddona, and 
Spinella said that he hadn™t written anything; he had only 
clicked the ﬁLikeﬂ option.  DelBuono also asked Spinella who 
Chelsea Molloy was, and Spinella explai
ned that he did not 
know.  DelBuono then told Daddona that the ﬁLikeﬂ option 
meant that Spinella stood behind the other commenters, and 
asked Daddona whether Spinella had their best interests in 
mind given that he clicked the ﬁLikeﬂ option.  Daddona r
e-spon
ded that this demonstrated that Spinella did not have their 
best interests in mind.  DelBuono then said that his attorney had 
informed him that he should discharge anyone involved in the 
Facebook conversation for defamation.  Spinella stated that the 
resta
urant was DelBuono and Daddona™s business, and that if 
they believed that his clicking the ﬁLikeﬂ option was grounds 

for discharge, he understood that they felt they had to do so.  
DelBuono told Spinella that it was time for him to go home for 
good, and Sp
inella then left.  As Spinella was leaving, DelBu
o-no told him that he would be hearing from Respondent™s atto
r-
neys.
 Daddona testified that Spinella was discharged for poor work 
performance, including excessive cell phone use, conversing 
with the waitresses
, and cigarette breaks, and failure to perform 
his work in an expedient manner.  Daddona testified that Sp
i-nella™s having chosen the ﬁLikeﬂ option on LaFrance™s Fac
e-book account was not a factor in the decision to discharge him, 
and was not discussed durin
g the conversation terminating his 
employment.  Daddona testified that when he and DelBuono 
met with Spinella, they asked whether he was happy working 
for them, and asked him to provide a reason why he should 
remain employed, given his work performance.  D
addona test
i-fied that when Spinella did not respond, he and DelBuono felt 
that Spinella was not interested in continuing his employment.
 DelBuono also testified regarding Spinella™s discharge mee
t-ing.  DelBuono said that he and Daddona decided to meet with
 Spinella because Spinella™s ﬁFacebook comment raised a red 

flag,ﬂ and made it apparent that he was unhappy.  During the 
meeting, DelBuono told Spinella that he was obviously not 
happy, and then ﬁquestioned him,ﬂ asking him, ﬁif he liked 
those defamatory a
nd derogatory statements so much well why 

is he still working for us?ﬂ  DelBuono told Spinella that b
e-cause he ﬁliked the disparaging and defamatory comments,ﬂ it 
was ﬁapparentﬂ that Spinella wanted to work somewhere else.  
He asked Spinella to provide ﬁon
e valid reason why you want 
to continue working for us,ﬂ and Spinella made no response and 
left.
 Spinella testified that later on the day of his discharge he 
called Daddona to inquire about his final paycheck.  He left a 
message for Daddona, which DelBuono
 returned.  After they 
arranged for Spinella to receive his paycheck, Spinella asked 
DelBuono whether he would need any additional paperwork to 
                                                   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 322 file for unemployment, and DelBuono stated that Respondent™s 
attorneys would not permit him to receive unemploym
ent ben
e-fits.
 E. Respondent™s Threat to Institute an Action for 
 Defamation Against Sanzone
 On February 4, Respondent™s attorney
, Joseph P. Yamin of 
Yamin & Grant, LLC, wrote to Sanzone, stating as follows:
  We represent Three D, LLC d/b/a Triple Play Spor
ts 
Bar and its principals, Thomas Daddona, Ralph Delbuono, 

and Lucio Dibona.  Pursuant to Connecticut General Sta
t-ute § 52
-237 (a copy is attached), this letter is a formal r
e-quest for you to retract, in as public a manner as they were 

made, the defamatory
 statements regarding Triple Play 
and its principals published to the general public on Fac
e-book.  To refresh your recollection of those statements, a
t-tached are the excerpts from the Facebook website.  Pr
o-vide us with written confirmation that you have re
tracted 
your defamatory statements.  If such statements are not r
e-tracted within thirty (30) days, we will be forced to co
m-mence an action for defamation against you.
  Because users of Facebook are unable to delete the co
m-ments they post on another user™s account, Sanzone asked 
LaFrance to delete the comment she had made on LaFrance™s 
ﬁwallﬂ regarding owing money on her taxes.  LaFrance deleted 
Sanzone™s comment.
4  LaFrance had been sent a letter identical 
to Yamin™s letter
 to Sanzone, and LaFrance had posted a retra
c-tion.  On February 26, Sanzone sent Yamin a letter stating that 
her comment on LaFrance™s Facebook page had been erased, 
and that she had filed a charge with the National Labor Rel
a-tions Board.  On March 1, Yami
n responded that ﬁ
[a]
 retraction 
requires that you post a formal statement that the defamatory 
statements were not true.  Provide us with written confirmation 
that you have retracted your defamatory statements.ﬂ  Sanzone 
did not respond, and did not post a
ny other statement or co
m-municate with Yamin again.
 The evidence establishes that no lawsuit was ever filed 
against Sanzone, Spinella, or LaFrance.
 F. 
Respondent™s Internet/Blogging Policy
 Respondent maintains a 
handbook containing 
employee 
guidelines, whi
ch, according to Delbuono, was discussed with 
Respondent™s initial employees when the restaurant began its 
operations in December 2009.  Delbuono testified that at e
m-ployee orientation the 
handbook was passed around among the 
employees, and that he told th
e employees that they could r
e-quest their own copy.  As discussed above, Sanzone was one of 
Respondent™s initial employees.
 The ﬁInternet/Blogging Policyﬂ contained in Respondent™s 
employee guidelines states as follows:
  The Company supports the free excha
nge of information and 
supports camaraderie among its employees.  However, when 
internet blogging, chat room discussions, e
-mail, text messa
g-es, or other forms of communication extend to employees r
e-
4 Spinella testified that after Sanzone was discharged he rescinded 
his selection of the ﬁLike
ﬂ option on LaFrance™s Facebook account.
 vealing confidential and proprietary information about th
e Company, or engaging in inappropriate discussions about the 

company, management, and/or co
-workers, the employee 
may be violating the law and is subject to disciplinary action, 
up to and including termination of employment.  Please keep 

in mind that if y
ou communicate regarding any aspect of the 
Company, you must include a disclaimer that the views you 
share are yours, and not necessarily the views of the Comp
a-
ny.  In the event state or federal law precludes this policy, then 
it is of no force or effect.
 III. ANALYSIS AND CONCLUS
IONS
 A.
 The Discharges of Jillian Sanzone and 
 Vincent Spinella
 1. 
Summary of the 
Parties™ 
contentions
 The 
General Counsel contends that Respondent™s decision to 
discharge Sanzone and Spinella was based entirely on their 
having par
ticipated in the conversation on LaFrance™s Fac
e-book account.  
The 
General Counsel argues as a result that the 
discharges must be considered pursuant to the analysis artic
u-lated by the Supreme Court in 
NLRB v. Burnup & Sims
, 379 
U.S. 21 (1964).  Under 
Burn
up & Sims
, an employer violates 
Section 8(a)(1) when the discharged employee was engaged in 
protected activity at the time of their purported misconduct, the 
employer knew of the protected activity, the basis for the di
s-charge was the employee™s alleged mi
sconduct in the course of 
their protected activity, and the employee was not actually 
guilty of the misconduct.  
The 
General Counsel thus argues that 
Sanzone and Spinella™s participation in the Facebook convers
a-tion was protected concerted activity, that R
espondent was 
aware of their participation, that Respondent discharged them 

for the comments constituting alleged misconduct, and that 
Sanzone and Spinella did not in fact commit misconduct cau
s-ing them to lose the Act™s protection.  Applying the Board™s 

analysis articulated in 
Atlantic Steel Co.
, 245 NLRB 814, 816
Œ817 (1979), 
the 
General Counsel argues that given the location 
and subject matter of the Facebook discussion, the nature of the 
ﬁoutburst,ﬂ and the extent to which the outburst was provoked 
by Respondent™s conduct, Sanzone and Spinella™s comments on 
LaFrance™s Facebook ac
count remained protected activity.  
General Counsel also argues that Sanzone and Spinella™s co
m-ments did not constitute disparaging and disloyal statements 

unprotected under 
NLRB v. Electrical Workers Local 1229 
(Jefferson Standard)
, 346 U.S. 464 (1953), a
nd its progeny.  
Finally, 
the 
General Counsel contends that, to the extent that 
the 
Wright Line
 analysis may be applicable, it has established a
 prima facie 
case and Respondent has failed to establish by a 
preponderance of the credible evidence that it in 
fact discharged 
Sanzone and Spinella for other, legitimate, reasons.
 Respondent contends in its posth
earing 
brief that Sanzone 
was discharged for ﬁdisloyalty,ﬂ consisting of her ﬁdisparaging 
attackﬂ on DelBuono during the Facebook discussion, and r
e-peated 
cash register inaccuracies.  Respondent argues that 
Sanzone™s comment on LaFrance™s Facebook account was u
n-protected under 
Jefferson Standard
.  Respondent contends that 

Spinella was discharged for poor work performance, and not 
for any participation in the
 Facebook discussion.  However, 
                                                  TRIPLE PLAY SPORTS B
AR 
& GRILL
 323 Respondent contends that even if Spinella had been discharged 
for his participation in the Facebook conversation, his having 

selected the ﬁLikeﬂ option would constitute unprotected dislo
y-alty and disparagement under 
Jefferso
n Standard
.  Respondent 
further contends that Sanzone and Spinella™s comments were 
defamatory and unprotected under 
Linn v. Plant Guard
s, 383 
U.S. 53 (1966), in that they were made with knowledge that 
they were false or with reckless disregard for their tr
uth or fals
i-ty.  Finally, Respondent argues that Sanzone and Spinella™s 
comments lost the protection of the Act under the 
Atlantic Steel
 analysis.
 The evidence here establishes that 
the 
General Counsel has 
satisfied the 
Burnup & Sims
 standard, and that San
zone and 
Spinella™s participation in the Facebook discussion did not lose 

its protected status under 
Atlantic Steel
, Jefferson Standard
, or 
Linn
.  The evidence further establishes that, with respect to 
Respondent™s other asserted reasons for the discharges
, the 
General Counsel has established a 
prima facie
 case that 
Sanzone and Spinella were discharged in retaliation for their 
protected concerted activity.  Finally, Respondent has not met 
its burden to show by a preponderance of the evidence that 
Sanzone an
d Spinella were in fact discharged for legitimate, 
nondis
-criminatory reasons.
 2. Sanzone and Spinella engaged in protected concerted
  activity by participating in the discussion
  on LaFrance™s Facebook 
account
 The evidence establishes that Sanzone and Spi
nella were e
n-gaged in concerted activity within the meaning of Section 7 of 
the Act when they participated in the discussion on LaFrance™s 
Facebook account.  Section 7 of the Act provides that ﬁemplo
y-ees shall have the right to self organization, to form, 
join
, or 
assist labor organizations, to bargain collectively through repr
e-sentatives of their own choosing and to engage in other co
n-certed activities for the purpose of collective bargaining or 
other mutual aid or protection.ﬂ  It is beyond question that 
is-sues related to wages, including the tax treatment of earnings, 

are directly related to the employment relationship, and may 
form the basis for protected concerted activity within the mea
n-ing of Section 7.  
See, e.g.,
 Coram Pond Diner
, 248 NLRB 
1158, 115
9Œ1160, 1162 (1980) (protected concerted activity 
involving employee complaint regarding employer™s failure to 
deduct taxes from pay and provide W
-2 forms).  While 
LaFrance herself was a former employee and two customers 
posted comments as well, current em
ployees Parent and 
Baumbach, as well as Sanzone and Spinella, were involved in 
the discussion.  
 The evidence also establishes that the Facebook discussion 
was part of a sequence of events, including other, face
-to-face 
employee conversations, all concerne
d with employees™ co
m-plaints regarding Respondent™s tax treatment of their earnings.  
It is well
 settled that concerted activity ﬁencompasses those 
circumstances where individual employees seek to initiate or to 
induce or to prepare for group action.ﬂ  
Wor
ldmark by Wyn
d-ham, 35
6 NLRB 
765, 766
 (2011
), quoting
 Meyers Industries
, 281 NLRB 882, 887 (1986), 
enfd. sub nom.
 Prill v
. NLRB
, 835 
F.2d 1481 (D.C. Cir. 1987); 
see also
 KNTV, Inc.
, 319 NLRB 
447, 450 (1995) (ﬁConcerted activity encompasses activity 
which 
begins with only a speaker and listener, if that activity 
appears calculated to induce, prepare for, or otherwise relate to 

some kind of group action
.ﬂ).  The specific medium in which 
the discussion takes place is irrelevant to its protected nature
.  See, 
e.g.,
 Timekeeping Systems, Inc.
, 323 NLRB 244, 247 
(199
7) (email regarding vacation policy sent by employees to 
fellow employees and to management concerted activity).  
 The record here establishes that prior to the Facebook di
s-cussion several employees, i
ncluding Sanzone, had spoken at 
the restaurant about Respondent™s calculation of their tax wit
h-
holdings, and that a number of them owed a tax payment to the 
State of Connecticut after filing their 2010 tax returns.  Indeed, 
DelBuono and Daddona were aware 
that this was an important 
issue for a number of the employees, and had as a result sche
d-uled a meeting between the employees and Respondent™s pa
y-roll administrator for the week after Sanzone and Spinella were 

discharged.  The employees who posted comments
 on 
LaFrance™s Facebook account specifically discussed the issues 

they intended to raise at this upcoming meeting and avenues for 
possible complaints to government entities.  As a result, I find 
that the employees™ Facebook discussion was part of an ong
o-ing sequence of events involving their withholdings and taxes 
owed to the State of Connecticut, and was therefore concerted 
activity.  
See, e.g., 
Tampa Tribune
, 351 NLRB 1324, 1325 
(2007), 
enf. denied
 560 F.3d 181 (4
th 
Cir. 2009) (single co
n-versation concert
ed when ﬁpart of an ongoing collective di
a-logueﬂ between 
respondent and its employees and a ﬁlogical 

outgrowthﬂ of prior concerted activity); 
Circle K Corp.
, 305 
NLRB 932, 933
Œ934 (1991), 
enfd
. 989 F.2d 498 (6
th Cir. 1993) 
(ﬁinvitation to group actionﬂ con
certed activity regardless of its 
outcome).
 I further find that Spinella™s selecting the ﬁLikeﬂ option on 
LaFrance™s Facebook account constituted participation in the 
discussion that was sufficiently meaningful as to rise to the 
level of concerted activity
.  Spinella™s selecting the ﬁLikeﬂ 
option, so that the words ﬁVincent VinnyCenz Spinella
 . . . like[s] thisﬂ appeared on the account, constituted, in the context 
of Facebook communications, an assent to the comments being 

made, and a meaningful contributio
n to the discussion.  In fact, 
Spinella™s indicating that he ﬁlikedﬂ the conversation was suff
i-ciently important to engender the meeting with DelBuono and 
Daddona which ended with his discharge.  In addition, the 

Board has never parsed the participation of
 individual emplo
y-ees in otherwise concerted conversations, or deemed the prote
c-tions of Section 7 to be contingent upon their level of engag
e-
ment or enthusiasm.  Indeed, so long as the topic is related to 

the employment relationship and group action, only
 a ﬁspeaker 
and a listenerﬂ is required.  
KNTV, Inc.
, 319 NLRB at 450.  I 
find therefore that Spinella™s selecting the ﬁLikeﬂ option, in the 

context of the Facebook conversation, constituted concerted 
activity as well.
 I find that Sanzone and Spinella™s Fa
cebook comments were 
not sufficiently egregious as to lose the protection of the Act 
under 
Atlantic Steel
 and its progeny.
5  The 
Atlantic Steel
 anal
y-5 Contrary to Respo
ndent™s contention in its posth
earing 
brief, the 
Atlantic Steel
 analysis is not limited to statements made during formal 
grievance proceedings.  
See, e.g.,
 Plaza Auto Center, Inc.
, 355 NLRB 
                                                   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 324 sis requires the consideration of four factors:  (i) the place of 
the discussion; (ii) the discussion™s sub
ject matter; (iii) the n
a-ture of the outburst on the part of the employee; and (iv) 
whether the outburst was provoked by the employer™s unfair 
labor practices.  
See, e.g.,
 Plaza Auto Center, Inc.
, above at 
495, citing
 Atlantic Steel
, 245 NLRB at 816.  Thes
e four crit
e-ria are intended to permit ﬁsome latitude for impulsive conduct 
by employeesﬂ during protected concerted activity, while a
c-knowledging the employer™s ﬁlegitimate need to maintain o
r-der.ﬂ  
Plaza Auto Center, Inc.
, 355 NLRB at 
495.  As the Board 
has stated, the protections of Section 7 must ﬁtake into account 
the realities of industrial life and the fact that disputes over 
wages, bonuses, and working conditions are among the disputes 
most likely to engender ill feelings and strong responses.ﬂ  
Con
sumers Power Co
., 282 NLRB 131, 132 (1986).  Therefore, 
statements during otherwise protected activity lose the Act™s 

protection only where they are ﬁso violent or of such serious 

character as to render the employee unfit for further service.ﬂ  
St. Margare
t Mercy Healthcare Centers
, 350 NLRB 203, 204
Œ205 (2007), 
enfd
. 519 F.3d 373 (7
th Cir. 2008), 
quoting
 Dreis 
& Krump Mfg.
 Co.
 v. NLRB
, 544 F.2d 320, 329 (7
th 
Cir. 1976).
 In order to apply the 
Atlantic Steel
 analysis, the specific 
statements at issue must be determined.  Sanzone posted one 
comment on LaFrance™s Facebook account:  ﬁI owe too.  Such 
an asshole.ﬂ  Although Sanzone testified that she was using the 
word ﬁassholeﬂ to refer to the fact that she owed
 tax monies to 
the State of Connecticut, I find that the more plausible concl
u-sion is that she was in fact referring to Ralph DelBuono, who 

was responsible for Respondent™s accounting, and is discussed 
by LaFrance.  Spinella clicked the ﬁLikeﬂ option, resu
lting in 
the statement 
ﬁVincent VinnyCenz Spinella and . . . 
like this,ﬂ 
which refers in the context of a Facebook discussion to the 
entire topic as it existed at the time.  
 I reject Respondent™s contention that Sanzone and Spinella 
may be deemed responsi
ble for comments that they did not 
specifically post, such as those of LaFrance.  Respondent 
makes much of the fact that it did not discharge the other two 
employees
ŠDanielle Marie Parent and Sarah Baum
bach
Šwho 
participated in the discussion, contending th
at this illustrates 
that Sanzone and Spinella™s comments lost the Act™s protection.  
Such an argument is not meaningful within the context of the 
Atlantic Steel
 analysis, and evidence that some employees i
n-volved in protected concerted activity were not su
bject to reta
l-iation generally carries little weight in the 
Wright Line
 context.  
In any event, Respondent makes no attempt to explain why 
Parent and Baumbach should not be charged with having 
adopted LaFrance™s comments, as were Sanzone and Spinella.  

In 
addition, the Board has emphasized that when evaluating the 
conduct of individual employees engaged in a single incident of 
concerted activity, each employee™s specific conduct must be 
analyzed separately.  
Crowne Plaza LaGuardia
, 357 NLRB 
1097, 
1100
Œ1102
 (2011) (only employees that deliberately 
attempted to physically restrain manager lost Sec
. 7™s prote
c-at 493
, 495
 (statement made during meeting betwe
en employee and 
managers in non
unionized workplace); 
Datwyler Rubber 
& Plastics
, Inc.
, 35
0 NLRB 669, 669
Œ670 (2007) (outburst occurred during e
m-ployee meeting).
 tion; other employees involved in confrontation were unlawfu
l-
ly discharged).  As a result, the two comments under consider
a-tion are Sanzone™s remark, ﬁI o
we too.  Such an asshole.ﬂ and 
Spinella™s statement ﬁVincent Vin
nyCenz Spinella [and
] like 
this.ﬂ
 The first of the 
Atlantic Steel
 factors
Œthe place of the discu
s-sion
Œmilitates in favor of a finding that Sanzone and Spinella™s 
comments did not lose the prot
ection of the Act.  The co
m-ments occurred during a Facebook conversation, and not at the 

workplace itself, so there is no possibility that the discussion 
would have disrupted Respondent™s work environment.  
Dat-wyler Rubber & Plastics, Inc.
, 350 NLRB at 670
 (outburst 
which took place during a meeting in the employee breakroom 

not disruptive to employer™s work processes).  Because De
l-Buono and Respondent™s other owners were not present, there 
was no direct confrontational challenge to their managerial 
authori
ty.  
 The evidence does establish, as Respondent contends, that 
two of its customers participated in the Facebook conversation.  
However, I find that this fact is insufficient to remove Sanzone 
and Spinella™s comments from the protection of the Act.  The 
Board has held that the presence of customers during brief ep
i-
sodes of impulsive behavior in the midst of otherwise protected 
activity is insufficient to remove the activity from the ambit of 
Section 7™s protection where there is no evidence of disruption 
to the customers.  
Crowne Plaza LaGuardia
, 357 NLRB 
1097, 
1102
 (presence of two hotel guests during employees™ loud 
chanting and confrontation with manager insufficient to divest 

activity of statutory protection without evidence that services 
were disrupted
); 
Goya Foods of Florida
, 347 NLRB 1118, 
1134 (2006), 
enfd.
 525 F.3d 1117 (11th Cir. 2008) (brief ep
i-sode of shouting inside supermarket insufficient to render acti
v-ity unprotected in absence of evidence of customer disruption).  

In addition, the activity 
at issue here did not take place at R
e-spondent™s restaurant, but on the Facebook account of a former 

employee, whom customers would have to specifically locate 
and ﬁbefriendﬂ in order to view.  As a result, the situation at 
issue here is materially differe
nt from conduct occurring in an 

employer™s establishment, which customers engaged in ord
i-nary business transactions with the employer would be forced 
to witness.  Finally, there is no evidence that the Facebook 
discussion somehow generally disrupted Respon
dent™s custo
m-er relationships.  Although Daddona testified that he had not 

seen one of the customers who participated in the conversation 
since that time, there is no evidence as to why this customer 
had not visited the restaurant.  In fact, the other cust
omer who 
participated in the conversation stated that in his opinion the 
restaurant was too expensive.  As a result, there is insufficient 
evidence to find that Sanzone and Spinella™s comments resulted 
in some sort of harm to Respondent™s business.
 For all
 of the foregoing reasons, I find that the first comp
o-nent of the 
Atlantic Steel
 analysis militates in favor of a finding 
that Sanzone and Spinella™s participation in the Facebook di
s-cussion did not lose its protected character.
 With respect to the second 
aspect of the 
Atlantic Steel
 anal
y-sis, the subject matter of the discussion, the evidence establis
h-es that the Facebook conversation generally addressed the ca
l-
culation of taxes on the employees™ earnings by Respondent, 
                                                                               TRIPLE PLAY SPORTS B
AR 
& GRILL
 325 and the fact that many of the employ
ees ended up owing money 
to the State of Connecticut after filing their 2010 tax returns.  
Because the subject matter of the conversation involved and 
protected concerted activity, this factor militates in favor of a 
finding that Sanzone and Spinella™s act
ivity remained protected 
under the Act.  
Plaza Auto Center, Inc.
, 355 NLRB at 
495
 (di
s-cussion involving intemperate comments addressed protected 
concerted activity pertaining to compensation).
 As to the third factor, the nature of Sanzone and Spinella™s
 ﬁoutburstﬂ clearly did not divest their activity of the Act™s pr
o-tection under the 
Atlantic Steel
 line of cases.  First of all, the 
comments were not made directly to DelBuono or Daddona, 
and did not involve any threats, insubordination, or physically 
int
imidating conduct.  
See
 Plaza Auto Center
, above
 at 
496Œ497 (nature of outburst ﬁnot so opprobriousﬂ as to deprive e
m-ployee of statutory protection where no evidence of physical 
harm or threatening conduct); 
Tampa Tribune
, 351 NLRB at 
1326 (employee™s outb
urst remained protected where not d
i-rected at manager and unaccompanied by physical conduct, 
threats, or confrontational behavior).  Spinella™s comment co
n-tained no profanity, and Sanzone™s use of the word ﬁassholeﬂ to 
describe DelBuono is clearly insuffic
ient to divest her activity 
of the Act™s protection.
6  See
 Plaza Auto Center
, above
 at 
495
Œ498 (employee referred to owner as a ﬁf
Šking motherfucker,ﬂ 
ﬁfŠking crook,ﬂ and ﬁassholeﬂ); 
Tampa Tribune
, 351 NLRB at 
1324
Œ1325 (employee called vice p
resident a 
ﬁstupid f
Šking 
moronﬂ); 
see also
 Alcoa, Inc.
, 352 NLRB 1222, 1225
Œ1226 
(2008) (employee referred to supervisor as an ﬁegotistical f
Œkerﬂ); 
Burle Industries
, 300 NLRB 498 (1990), 
enf
d. 932 F.2d 
958 (3d Cir. 1991) (employee called supervisor a ﬁf
Šking 
asshol
eﬂ).
 Respondent contends that Sanzone and Spinella™s remarks 
also lost the Act™s protection in that they were disparaging and 

disloyal statements within the meaning of 
NLRB v. Electrical 
Workers Local 1229 (Jefferson Standard)
, 346 U.S. 464 (1953).  
In tha
t case, employee statements were found unprotected 
where they were made ﬁat a critical time in the initiation of the 
company™s business,ﬂ were unrelated to any ongoing labor 
dispute, and constituted ﬁa sharp, public, disparaging attack 
upon the quality of 
a company™s product and its business pol
i-cies, in a manner reasonably calculated to harm the company™s 
reputation and reduce its income.ﬂ  
Electrical Workers Local 
1229 (Jefferson Standard)
, 346 U.S. at 472; 
see also
 Santa 
Barbara News
-Press
, 357 NLRB 
452,
 454
Œ455 (2011); 
Mas
Tec 
Advanced Technologies
, 357 NLRB 
103, 107
 (2011); 
Valley 
Hospital Medical Center
, 351 NLRB 1250, 1252 (2007), 
enfd
. 188 LRRM 2384 (9
th Cir. 2009).  The Board has cautioned that 
ﬁdisparagement of an employer™s productﬂ and ﬁthe airing
 of 
what may be highly sensitive issuesﬂ must be carefully disti
n-guished.  
Valley Hospital Medical Center
, 351 NLRB at 1252.  
In order to lose the Act™s protection, public criticism of the 

employer must be made with a ﬁmalicious motive.ﬂ  
Id.
  In this 
resp
ect, the Board has held that statements are ﬁmaliciously 
6 The epithet ﬁshady little manﬂ is also clearly insufficient to divest a 
statement from the protection of the Act under the 
Atlantic Steel
 line of 
cases, even in the event that Sanzone and Spinella could be deemed to 
have adopted this comment of LaFrance™s.
 untrueﬂ when ﬁmade with knowledge of their falsity or with 
reckless disregard for their truth or falsity.ﬂ
7  Mas
Tec Advanced 
Technologies
, 357 NLRB 
103, 107
.  The fact that statements 
are ﬁfalse, mis
leading, or inaccurateﬂ is not sufficient to esta
b-lish that they are maliciously untrue.  
Id.; see also
 Valley Hosp
i-tal Medical Center
, 351 NLRB at 1252.
 As an initial matter, however, I find that the statements made 
by Sanzone and Spinella here never lost
 the Act™s protection, in 
that they were not susceptible to a defamatory meaning under 

the relevant caselaw.  It is axiomatic that prior to considering 

issues of reckless or knowing falsity, ﬁthere must be a false 
statement of fact.ﬂ  
DHL Express, Inc.
, 355 NLRB 
680, 680
 fn. 
3, 
695
 (2010), 
quoting
 Steam Press Holdings v. Hawaii Tea
m-sters Local 996
, 302 F.3d 998, 1009
 fn. 6 (9
th Cir. 2002).  The 
Board and the courts have long recognized that in the context of 

a labor dispute, statements may be ﬁhyperboli
c,ﬂ biased, ﬁv
e-hement,ﬂ ﬁcaustic,ﬂ and may even involve a ﬁvigorous epithet,ﬂ 
while retaining the Act™s protection.  
DHL Express, Inc.
, 355 
NLRB 
680, quoting
 Joliff v. NLRB
, 513 F.3d 600, 609
Œ610 (6
th Cir. 2008); 
see also
 Valley Hospital Medical Center
, 35
1 NLRB at 1253.  
Sanzone™s statement, ﬁI owe to . . . s
uch an 
asshole,ﬂ accurately reflects the fact that she did owe a tax 
payment to the State of Connecticut, and her referring to De
l-Buono as an ﬁassholeﬂ constitutes an epithet, as opposed to an 
assertio
n of fact.  
Joliff
, 513 F.3d at 609
Œ610;
 see also
 Moriarty 
v. Lippe
, 162 Conn. 371, 294 A.2d 326 (
Conn. 
1972) (epithets 
such as ﬁbig fat oaf,ﬂ ﬁson of a bitchﬂ and other ﬁwords of ge
n-eral abuseﬂ are not slanderous per se, and require proof of s
pe-cial damag
es for recovery).  
Spinella™s statem
ent ﬁVincent Vi
n-nyCenz Spinella . . . 
like[s] thisﬂ is also not a statement of fact 
with respect to Respondent or DelBuono.  As a result, Sanzone 
and Spinella™s statements are not even potentially defamatory, 
and did not
 lose the protection of the Act under the 
Jefferson 
Standard
 line of cases.  I would reach the same conclusion even 
if I found that Sanzone and Spinella had somehow adopted the 

comments of LaFrance and the other employees.  
See
 Steam 
Press Holdings, Inc.
, 302 F.2d at 1002, 1005
Œ1009 (accusations 
that company™s owner was ﬁmaking moneyﬂ and ﬁhiding mo
n-
ey,ﬂ which belied employer™s asserted poor financial condition 
during negotiations, were not fact statements susceptible to a 
defamatory meaning).
 I also find t
hat the statements made by Sanzone and Spinella 
were not deliberately false, or made with reckless disregard for 
their truth or falsity, even assuming they somehow adopted 
LaFrance™s comments that DelBuono ﬁfucked up the pape
r-work,ﬂ was ﬁa shady little man
,ﬂ and ﬁprobably pocketed [the 
tax deductions] from all our paychecks.ﬂ There is no real di
s-pute that DelBuono was responsible for Respondent™s accoun
t-ing, and that many of Respondent™s employees owed taxes to 
7 As Respondent discusses in its post
-hearing brief, the Supreme 
Court has also applied this standard, originating in 
New York Times v. 
Sullivan
, 376 U.S. 254 (1964), to actions for defamation involving 
labor disputes and other conduct protected by the Ac
t.  
See 
Linn v. 
Plant Guard
s, 383 U.S. 53, 64
Œ65 (1966) (
State law defamation actions 
based upon statements made in the course of a labor dispute permiss
i-ble where the plaintiff can show that the defamatory statements were 
made with malice and caused damag
es); 
see also
 Old Dominion Branch 
No. 496, 
Letter Carriers
 v. Austin
, 418 U.S. 264, 273 (1974).
                                                                                                       DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 326 the State of Connecticut after filing their 20
10 tax returns.  
Indeed, the evidence establishes that the problem was so wid
e-spread, and had caused such consternation among Respondent™s 
employees, that a meeting had been arranged with represent
a-tives from the payroll service used by Respondent for the 
fol-lowing week.  In addition, Sanzone testified that her paycheck 
only reflected 40 hours of work per week regardless of her 
actual work hours, and that she was sometimes paid in cash for 
work in excess of 40 hours per week, and sometimes not paid at 

all f
or overtime hours.  While DelBuono generally denied this 
during his testimony, Respondent provided no other meaningful 
evidence to rebut Sanzone™s assertions.  
 Given the requirement of malice, the Board considers the 
perspective of the employee in order t
o determine whether 
statements, regardless of their actual truth, were made with 

knowledge that they were false or with reckless disregard for 
their truth or falsity.  
Mas
Tec Advanced Technologies
, 357 
NLRB 
103, 107
 (statements in dispute ﬁfairly reflected
 [em-ployees™] personal experiencesﬂ and were therefore not made 
maliciously); 
Valley Hospital Medical Center
, 351 NLRB at 
1253 (statements not maliciously false where they were based 
on employee™s ﬁown experiences and the experiences of other 

nurses as rel
ated to [employee]ﬂ).  Assuming LaFrance™s co
m-ments were adopted by Sanzone and Spinella, the evidence 

establishes that, given the employees™ direct experience with 
their 2010 tax returns and Respondent™s other payroll practices, 

they were not malicious.  
While they might be considered ﬁh
y-perbolic,ﬂ the evidence does not establish that they were made 

with knowledge of their falsity or reckless disregard for the 
truth.  
See, e.g.,
 Asplundh Tree Expert Co.
, 336 NLRB 1106, 
1108 (2001), 
vacated on other grounds
 365 F.3d 168 (3
d Cir. 
2004) (employee™s statement that supervisor had ﬁpocketedﬂ 
the difference between employees™ per diem and actual hotel 
expenses protected);
 Mediplex of Wethersfield
, 320 NLRB 510, 
513 (1995) (accusation that employer had ﬁcheatedﬂ em
ployees 
through paid time off program protected); 
KBO, Inc.
, 315 
NLRB 570 (1994), 
enf
d. 96 F.3d 1448 (6
th Cir. 1996) (stat
e-ment that employer was ﬁtaking mon
ey out of the employees™ 
profit
-sharing accounts to pay the lawyers to fight the Unionﬂ 
protected).
 In addition, the evidence establishes that Sanzone and Sp
i-nella™s statements were not directed to the public as part of a 
campaign to raise public awareness of the employees™ dispute 

with Respondent.  Other cases applying the 
Jefferson Standard
 analysis i
nvolve the deliberate dissemination of allegedly di
s-paraging statements through the news media, or as part of a 

campaign specifically directed to the public at large.  
See, e.g.,
 MasTec Advanced Technologies
, 357 NLRB 
103, 105
Œ106
 (statements made on news 
broadcast); 
Valley Hospital Medical 
Center
, 351 NLRB at 1250
Œ1251, 1253
Œ1254 (statements made 
at press conference organized by the union, on a website mai
n-tained by the union and accessible to the general public, and in 
a flyer distributed to the public by
 the union in front of the e
m-ployer™s facility).  Here, by contrast, Sanzone, Spinella, and 
LaFrance™s comments were posted on LaFrance™s Facebook 

account, which was not accessible to the general public.  I
n-stead, each person wishing to view the account (i
ncluding cu
s-tomers of Respondent) needed to obtain LaFrance™s specific 
permission through an accepted request to become her 
ﬁFriend.ﬂ  This militates against a finding that the statements 
made during the Facebook discussion were made with a mal
i-cious inten
t to injure Respondent™s business and DelBuono™s 
reputation in the eye of the general public.  The more reason
a-ble conclusion is that the participants were, in LaFrance™s 

words, ﬁventingﬂ their frustration with one another regarding 
the tax withholding sit
uation and discussing the upcoming 
meeting with representatives from Respondent™s payroll se
r-vice.   
 The other factors considered as part of the 
Jefferson Stan
d-ard
 analysis also do not support a conclusion that Sanzone and 
Spinella™s statements on LaFranc
e™s Facebook account lost the 
protection of the Act.  There is no evidence that the statements 

were made at a critical time during the initiation of the emplo
y-er™s business; Respondent™s restaurant and bar had been opera
t-ing since December 2009.  The state
ments were directly related 
to the ongoing dispute between the employees and Respon
d-ent™s management regarding the tax treatment of the emplo
y-ees™ earnings, which had resulted in a number of the emplo
y-ees™ owing taxes to the State of Connecticut.  They wer
e not a 
gratuitous attempt to injure Respondent™s business.  Finally, 
Sanzone and Spinella™s statements were not an attack on R
e-spondent™s product.  They did not address, for example, the 
quality of the food, beverages, services, or entertainment at 

Respon
dent™s restaurant and bar,
8 but were solely related to the 
employees™ owing taxes to the 
State.  
 For all of the foregoing reasons, I find that the third comp
o-nent of the 
Atlantic Steel
 analysis
Šthe nature of the outburst
Šindicates that Sanzone and Spinell
a™s statements did not lose 
their protected character.
 As for the fourth of the 
Atlantic Steel
 criteria, whether the 
outburst was provoked by Respondent™s unfair labor practices, 
General Counsel does not contend that Sanzone and Spinella™s 
Facebook stateme
nts were provoked by any unfair labor pra
c-tice of Respondent.  Therefore, this component of the analysis 
militates in favor of a finding that Sanzone and Spinella™s 
statements were not protected.  However, in that I have co
n-cluded that factors one, two
, and three of the 
Atlantic Steel
 standard support a finding that Sanzone and Spinella™s Fac
e-book comments did not lose the protection of the Act, I find 

that they remained protected concerted activity.
 3.  Sanzone and Spinella™s 
discharges were 
unlawful 
 under the 
Burnup & Sims
 standard
 As discussed above, the 
Burnup & Sims
 analysis involves the 
application of four factors:  (i) whether the discharged emplo
y-
ee was engaged in protected activity at the time of their pu
r-ported misconduct; (ii) whether the employe
r knew of the pr
o-tected activity; (iii) whether the basis for the discharge was the 
employee™s alleged misconduct in the course of their protected 
8 Indeed, the sole comment of this nature was offered, unsolicited, 
by customer Jonathan Feeley, who stated that Respondent™s restaurant 
and bar were ﬁway too
 expensive.ﬂ  Customer DeSantis stated, ﬁYeah I 
really don™t go to that place anymore,ﬂ but there is no evidence to e
s-tablish why.  In fact, because he made this comment during the discu
s-sion on LaFrance™s Facebook account, he had presumably stopped 

freque
nting Respondent™s restaurant prior to that time.
                                                   TRIPLE PLAY SPORTS B
AR 
& GRILL
 327 activity; and (iv) whether the employee was actually guilty of 
the misconduct.  When the evidence establishes
 that the e
m-ployee was discharged based on alleged misconduct occurring 
in the course of protected activity, the burden shifts to the r
e-spondent to show that ﬁit had an honest or good
-faith belief that 
the employee engaged in the misconduct.ﬂ  
Alta Bates S
ummit 
Medical Center
, 357 NLRB 
259
, 259, 260
 (2011); 
see also
 Roadway Express
, 355 NLRB 
197, 1015
 (2010
), 
enf
d. 427 
Fed.Appx. 838 
(11
th 
Cir. 2011).  If the respondent does so, the 
burden then shifts back to the General Counsel to prove that the 

employee di
d not actually engage in the alleged misconduct.  
Alta Bates Summit Medical Center
, supra at 260
; Roadway 
Express
, 355 NLRB
 at 1015
. The evidence establishes here, as discussed above, that 
Sanzone and Spinella were engaged in protected concerted 
activity
Šthe discussion with other employees of Respondent™s 
calcula
tion of their tax withholdings
Šat the time of their a
l-leged misconduct.  The record also establishes that Respondent 
knew of this protected activity at the time that Sanzone and 
Spinella were disch
arged.  Daddona testified that his sister 
informed him of the Facebook discussion on LaFrance™s a
c-count, and that he viewed the discussion with DelBuono, prior 
to Sanzone and Spinella™s discharge.  In fact, Respondent a
d-mits that it discharged Sanzone in p
art for her comments, and 

as discussed below DelBuono testified that he initiated the 
meeting during which Spinella was discharged specifically to 

confront him about his having selected the ﬁLikeﬂ option.  
Therefore, the first two components of the 
Burnup 
& Sims
 analysis are satisfied.
 I also find that the evidence establishes that Sanzone and 
Spinella were discharged for alleged misconduct in the course 

of their protected activity, the third criterion of the 
Burnup & 
Sims
 analysis.  Respondent admits that 
Sanzone was discharged 
for ﬁdisloyalty,ﬂ comprised in part of her comment on 

LaFrance™s Facebook account.
9  However, Respondent co
n-tends that Spinella was discharged for poor work performance, 
including failing to stock deliveries, unauthorized cigarette 
breaks, and excessive cell phone use and socializing with other 
staff.  The evidence does not substantiate this contention.  
While Daddona testified that Spinella was not discharged b
e-cause of his having selected the ﬁLikeﬂ option on LaFrance™s 
Facebook acc
ount, and that his having done so was not di
s-cussed during the meeting which culminated in his discharge, 
DelBuono thoroughly contradicted these assertions.  Thus, 
DelBuono testified that he and Daddona decided to confront 
Spinella because his ﬁFacebook co
mment raised a red flagﬂ that 
he was not happy working for Respondent.  DelBuono testified 
that during the meeting he told Spinella that he was obviously 
not happy, and ﬁquestioned himﬂ regarding the Facebook di
s-cussion, asking him, ﬁif he liked those defa
matory and derog
a-tory statements so much well why is he still working for us?ﬂ  
DelBuono stated that he then told Spinella that because he 
ﬁliked the disparaging and defamatory comments,ﬂ it was ﬁa
p-9 For the reasons discussed in 
sec. 4 regarding Respondent™s asserted 
reasons for Sanzone and Spinella™s discharges based on work perfo
r-mance under 
Wright Line
, I find that Sanzone was not discharged for 
reasons relating to cash register inaccuracies.
 parentﬂ that Spinella wanted to work somewhere else.  I th
ere-fore find based on DelBuono™s testimony that Spinella was 
discharged because of his having selected the ﬁLikeﬂ option on 
LaFrance™s Facebook account, and that both he and Sanzone 
were discharged for alleged misconduct occurring in the course 

of their pr
otected activity.
 Finally, as discussed above, I have found that Sanzone and 
Spinella™s comments did not lose the Act™s protection under the 
four 
Atlantic Steel
 factors, and that they did not lose the prote
c-tion of the Act under the 
Jefferson Standard
 anal
ysis, in that 
they were not made with knowledge of their falsity or with 
reckless disregard for their falsity or truth.  I therefore find that 
regardless of the character of any belief regarding misconduct 
held by Daddona and DelBuono, Sanzone and Spinella
 did not 
in fact commit misconduct by virtue of their participating in the 
discussion on LaFrance™s Facebook account.
 For all of the foregoing reasons, I find under 
Burnup & Sims
 that Respondent violated Section 8(a)(1) of the Act by di
s-char
ging Sanzone an
d Spinella.
 4.  Respondent™s 
Wright Line
 defenses
 In addition to its arguments regarding the nonprotected n
a-ture of Sanzone and Spinella™s participation in the Facebook 
discussion, Respondent asserts reasons for Sanzone and Spine
l-la™s discharges based upon
 their work performance, and unr
e-lated to their protected concerted activity.  Respondent co
n-tends that Sanzone was discharged for repeated cash register 
inaccuracies, and that Spinella was discharged for poor work 

performance involving a number of issues.
  To the extent that 
Respondent has raised issues regarding its motivation for the 
discharges, I will analyze these contentions within the fram
e-work articulated in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S. 
989 (1982), 
approved in 
NLRB v. Transportation Management Corp
., 462 
U.S. 393 (1983).  
 To establish an unlawful discharge under 
Wright Line
, the 
General Counsel must prove that the employee™s protected 

conduct was a motivating factor in the employer™s dec
ision to 
take action against them by proving the employee™s protected 
activity, employer knowledge of that activity, and animus 
against the employee™s protected conduct. 
Manno Electric, Inc
., 
321 NLRB 278, 280 (1996); 
Naomi Knitting Plant
, 328 NLRB 
1279, 1
281 (1999).  The burden of persuasion then shifts to the 
employer to show that it would have taken the same action even 
in the absence of the protected conduct. 
Wright Line
, 251 at 
1089; 
Septix Waste, Inc
., 346 NLRB 494, 496 (2006); 
Wil-liamette Industries
, 341 NLRB 560, 563 (2004).  Respondent 
must persuade by a preponderance of the credible evidence that 

it would have taken the same action in the absence of the pr
o-tected conduct. 
T&J Trucking Co
., 316 NLRB 771 (1995); 
Manno Electric, Inc
., 321 NLRB at 280 
fn. 12 (1996).
 I find that General Counsel has established a 
prima facie
 showing that Sanzone and Spinella™s protected concerted activ
i-ty was a motivating factor in their discharges.  As discussed 
above, Sanzone and Spinella™s participation in the Facebook
 discussion remained protected activity throughout, and there is 
no question that at the time they were discharged Daddona and 

DelBuono were aware of their comments.  Animus against their 
                                                   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 328 protected activity is evinced by the timing of their discharges 
imme
diately after the Facebook discussion, and Daddona and 

DelBuono™s comments while discharging them, some of which, 
as addressed below, constitute independent violations of Se
c-tion 8(a)(1).  
See, e.g.,
 Manorcare Health Services
ŒEaston
, 356 
NLRB 
202, 204
, 226
 (2010), 
enfd. 661 
F.3d 
1139
 (D.C. Cir. 
2011) (discipline of employee ﬁjust daysﬂ after initial public 

support for the union indicative of unlawful motivation); 
Austal 
USA, LLC
, 356 NLRB 
363, 363
Œ364 (2010) (8(a)(1) violations 
constitute evidence of 
animus).
 The evidence presented here is insufficient to satisfy R
e-spondent™s burden to show that it discharged either Sanzone or 

Spinella for legitimate, nondiscriminatory reasons.   Respon
d-ent™s asserted work
-performance reasons for discharging Sp
i-nella a
re utterly unsubstantiated by the record.  Both Daddona 
and DelBuono generally testified that Spinella failed to restock 
supplies in a timely manner, socialized excessively with wai
t-resses, and took too many breaks to smoke cigarettes and use 
his cell phon
e.  However, DelBuono testified that what ﬁraised 
a red flagﬂ and immediately precipitated the meeting which 
culminated in Spinella™s discharge was his having selected the 
ﬁLikeﬂ option on LaFrance™s Facebook account.  According to 

DelBuono, he then ﬁquest
ionedﬁ Spinella regarding the Fac
e-book conversation before asking him why he was still working 

for Respondent; the evidence does not establish that Spinella™s 
various performance problems were even touched upon during 

this meeting.  Given DelBuono™s testim
ony, Daddona™s test
i-mony that the Facebook discussion was not mentioned during 

the meeting and played no role in Respondent™s reasons for 
discharging Spinella is obviously not worthy of belief, and 
undermines his credibility as a witness overall.
 Other fac
tors also contradict Respondent™s assertion that it 
discharged Spinella for work performance problems.  Daddona 
testified that he first noticed Spinella™s poor work habits during 
the first 
2 months of his employment, and discussed them with 
him on a minimu
m of six occasions.  Although I do not find 
Daddona to be a credible witness, Spinella did testify that Da
d-dona and DelBuono had a number of informal conversations 

with him and the other kitchen workers, which included su
g-gestions for improvement.  However
, there is no evidence that 
Respondent issued written discipline to Spinella, and no ev
i-dence that Spinella was ever informed in any way that failure to 
improve would result in discharge.  Crediting Spinella™s test
i-mony, I find that DelBuono and Daddona™s 
discussions with 
him failed to rise to the level of meaningful disciplinary action.  
In any event, it is also well
 settled that the imposition of disc
i-pline for conduct that has been tolerated or condoned const
i-tutes evidence of unlawful motivation.  
See, 
e.g.,
 Air Flow 
Equipment, Inc.
, 340 NLRB 415, 419 (2003).  As a result, I 
find that Respondent has failed to substantiate its contention 
that Spinella was discharged for work performance problems, 

as opposed to his protected participation in the Facebook d
is-cussion.
 With respect to Respondent™s assertion that Sanzone was 
discharged in part for cash register inaccuracies, the credible 

evidence establishes that Daddona informed her on one occ
a-sion that her cash drawer was short after a bartending shift 
some t
ime in the fall of 2010.  I do not credit Daddona™s asse
r-tion that her cash drawer ﬁsomewhat regularlyﬂ contained funds 

in excess of what could be accounted for through sales at the 
end of her bartending shifts, which he purportedly first disco
v-ered in Aug
ust 2010.  Daddona claims he was told by a bus
i-ness acquaintance that this might mean that Sanzone was r
e-cording fewer drinks than were actually purchased by custo
m-ers, and in effect stealing the difference.  If this is the case, it is 

implausible that Res
pondent would not have taken more imm
e-diate action to discharge Sanzone given the direct impact on its 
business and the egregious nature of potential theft.  The ev
i-dence also establishes that Sanzone received a raise in Nove
m-ber 2010 and a Christmas bonus
 that same year, actions which 
no reasonable employer would take if it truly believed that she 
was possibly engaged in theft.  Respondent also failed to offer a 
shred of documentary evidence to substantiate its contention 
that Sanzone™s cash drawer regular
ly contained an overage of 
funds.  Indeed, DelBuono, who has overall responsibility for 
Respondent™s accounting, was not even questioned regarding 
this asserted reason for Sanzone™s discharge.  As a result, I find 
that Respondent has failed to provide adeq
uate evidence to 
substantiate its contention that Sanzone was discharged for cash 
register inaccuracies, as opposed to her comment during the 
discussion on LaFrance™s Facebook account.
 For all of the foregoing reasons, I find that Respondent has 
failed to 
meet its burden to establish that it discharged Sanzone 
and Spinella for legitimate, nondiscriminatory reasons.  I ther
e-fore find that Sanzone and Spinella™s discharges violated Se
c-tion 8(a)(1).
 B.  Threats to Initiate Legal Action
 The 
consolidated 
complai
nt alleges that Respondent threa
t-ened employees with legal action in violation of Section 8(a)(1) 
on February 3 and 4.  There is no dispute that Respondent™s 
attorney and admitted agent, Joseph Yamin, wrote to Sanzone 
on February 4, threatening to institut
e a defamation action 
against her if she did not retract her statement on LaFrance™s 
Facebook account.  Sanzone had LaFrance delete her comment, 
and sent a letter to Yamin stating that her comment had been 
erased.  Yamin then wrote to Sanzone stating that 
she was r
e-quired to post a ﬁformal statement that the defamatory stat
e-ments were untrue,ﬂ and demanded written proof that she had 
done so.  Sanzone did not respond, and did not hear from 
Yamin again.
 The evidence overall also establishes that Respondent th
rea
t-ened Spinella with legal action on February 3, as alleged in the 
consolidated 
complaint.  I credit Spinella™s testimony that as he 
was leaving the discharge meeting with Daddona and DelBu
o-no on February 3, DelBuono stated that Spinella would be hea
r-ing
 from Respondent™s lawyers.  Daddona™s testimony regar
d-ing this meeting is simply not believable, as he contended that 
Spinella™s participation in the Facebook conversation was never 
discussed.  DelBuono™s testimony is more credible, as he a
d-mitted to ﬁque
stioningﬂ Spinella regarding the Facebook di
s-cussion, including asking Spinella ﬁwhy is he still working for 
us?ﬂ given his affinity for ﬁthe disparaging and defamatory 
comments.ﬂ  Given DelBuono™s corroboration of Spinella™s 

account in this regard, and Re
spondent™s written threat, by its 
attorney, to initiate an action against Sanzone, I credit Spine
l- TRIPLE PLAY SPORTS B
AR 
& GRILL
 329 la™s statement that DelBuono told him as he left the February 3 
meeting that he would hear from Respondent™s attorney.  Given 

DelBuono™s statements during the
 meeting that the comments 
were defamatory, and that his attorney had advised him to di
s-charge anyone involved for that reason, Spinella would reaso
n-ably have interpreted DelBuono™s statement that he would hear 

from Respondent™s attorney as a threat of leg
al action.
 There is no dispute that Respondent never filed an action for 
defamation against Sanzone, Spinella, or LaFrance.
 The 
General Counsel contends that Respondent™s threats to 
sue Sanzone and Spinella for defamation violated Section 
8(a)(1), in that 
they reasonably tended to interfere with, r
e-strain, and coerce them in the exercise of their Section 7 rights.  
DHL Express, Inc.
, 355 NLRB 
680 fn. 3, 
692
Œ694
 (2010); 
see 
also
 Network Dynamics Cabling
, 351 NLRB 142
3, 142
5 (2007); 
Postal Service
, 350 NLRB 1
25, 125
Œ126 (2007), 
enf
d. 526 F.3d 729 (11
th 
Cir. 2008).  Respondent argues that its co
r-respondence with Sanzone was permissible in that the filing 

and prosecution of a well
-founded lawsuit does not violate 
Section 8(a)(1) even if initiated with a retaliat
ory motive, citing 

Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731 (1983).  
Respondent contends that an action for defamation against 
Sanzone would have had a reasonable basis, and therefore R
e-spondent™s threats to initiate one did not violate Section 

8(a
)(1).
10 The Board has consistently held that threats to bring legal a
c-tion against employees for engaging in protected concerted 
activity violate Section 8(a)(1), in that they reasonably tend to 
interfere with, restrain, and coerce employees in the exercise of 

their Section 7 rights.  
DHL Express, Inc.
, 355 NLRB 
680 fn. 3, 
692, citing
 S.E. Nichols Marcy Corp.
, 229 NLRB 75 (1977).  In 
BE & K Construction Co.
, 351 NLRB 451 (2007), the Board 
held that retaliatory but reasonably based lawsuits do not vi
o-late Section 8(a)(1).  However, the Board has explicitly d
e-clined to apply th
is standard to threats to initiate litigation, even 
where they are ﬁincidentalﬂ to the actual filing of the lawsuit 
itself.  
Postal Service
, 350 NLRB at 125
Œ126; 
see also
 DHL 
Express, Inc.
, 355 NLRB 
680 fn. 3.  In addition, the Board has 
repeatedly held th
at, even if it had determined that the 
BE & K
 standard applied to threats of litigation ﬁincidentalﬂ to the filing 

of a lawsuit, such threats cannot be considered ﬁincidentalﬂ to 
litigation where, as here, a lawsuit was never filed.
11  DHL 
Express, Inc.
, 355 NLRB 
680
 fn. 3; 
Postal Service
, 350 NLRB 
at 125
Œ126.  As a result, I find that the 
BE & K 
standard is i
n-applicable.
 As discussed in 
section A
,2 above, I find that Sanzone and 
Spinella™s
 statements were not defamatory, and were not made 
with knowledge of their falsity or with reckless disregard for 
their truth or falsity.  
DHL Express, Inc.
, 355 NLRB 
at 692
.  I 
10 Respondent does not advance any argument regarding DelBuono™s 
threat to take legal action against Spinella.
 11 Sanzone™s written response to Yamin™s
 February 4 letter stating 
that she had had LaFrance remove her remark from LaFrance™s Fac
e-book account further supports the conclusion that the threat to initiate 
legal action against her was not ﬁincidentalﬂ to the filing of a lawsuit.  
See
 Network Dynam
ics Cabling
, 350 NLRB at 1427 
fn. 14.
 therefore find, as discussed above, that their participation in the 
Facebook c
onversation never lost the Act™s protection. 
 As a result, the evidence establishes that Respondent™s r
e-peated threats to bring legal action against Sanzone and Spine
l-la would reasonably tend to interfere with, restrain
, and coerce 
them in the exercise of 
their Section 7 rights.  Indeed, Sanzone 
had LaFrance remove her statement from the Facebook a
c-count, and Spinella returned to the account to select the ﬁU
n-likeﬂ option.  Even after Sanzone did so, Respondent™s attorney 
wrote to her again demanding written
 proof that she had made 
ﬁa formal statementﬂ that her previous remark was ﬁuntrue.ﬂ  
See 
DHL Express, Inc.
, 355 NLRB 
at 693
Œ694
 (threat to init
i-ate legal action coercive where never retracted, even after ﬁthe 
allegedly offensive statements were correctedﬂ
).  Sanzone and 
Spinella™s responses to Respondent™s threats of litigation, and 
Respondent™s subsequent insistence on pursuing the matter 
through its attorney, further indicate that its conduct was i
m-permissibly coercive. Thus I find that Respondent violat
ed 
Section 8(a)(1) of the Act by threatening Sanzone and Spinella 
with legal action in retaliation for their protected concerted 
activity.
 C.  Other Statements by Daddona and DelBuono 
 Allegedly Violating Section 8(a)(1)
 The consolidated complaint alleges 
that Respondent also vi
o-lated Section 8(a)(1) on February 2, when Daddona informed 
employees that they were discharged because of their protected 
concerted activities, and on February 3, when DelBuono inte
r-rogated employees regarding their protected concer
ted activ
i-ties and threatened employees with discharge for that reason.  I 
find that the evidence establishes that Respondent committed 
these additional violations of Section 8(a)(1).
 Sanzone testified that while discharging her on February 2, 
Daddona stat
ed that she ﬁwasn™t loyal enough to be working at 
Triple Play anymore,ﬂ because of her comment on LaFrance™s 

Facebook account.  Daddona admitted that Sanzone was di
s-charged because ﬁher loyalty was not to usﬂ after ﬁwe saw what 

was going on on Facebook and
 with the drawer;ﬂ however, he 
did not testify regarding his actual conversation discharging 
Sanzone.  Because Sanzone™s account is therefore not meanin
g-fully rebutted,
12 the record establishes that Daddona told her 
that she was discharged because she was 
insufficiently ﬁloyalﬂ 
to work for Respondent given her comment on Facebook.  As 
Sanzone™s participation in the Facebook discussion constituted 
protected concerted activity, Daddona™s statement to her that 
she had been discharged for that reason violated S
ection 
8(a)(1).  
Extreme Building Services Corp.
, 349 NLRB 914, 914 
fn. 3, 929 (2007
) (employer violated Sec
. 8(a)(1) by telling an 
employee he was discharged because of his union membe
r-ship); 
Watts Electric Corp.
, 323 NLRB 734, 735 (1997) (e
m-ployee unlawf
ully informed that he had been discharged
 for 
distributing union flyers), ﬁrevd. in part, vacated in part mem. 
166 F.3d 351 (11
th Cir. 
199
8).ﬂ 12 I decline to draw an adverse inference based upon the failure of 
Daddona and DelBuono to address certain of the events of Sanzone and 
Spinella™s discharges during their testimony, as suggested by 
the 
Gen-
eral Counsel
.                                                                                                       DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 330 The evidence also establishes that DelBuono coercively i
n-terrogated Spinella and unlawfully informed him that tho
se 
employees who participated in the Facebook discussion would 
be discharged during their meeting on February 3.  DelBuono 
admitted that he ﬁquestionedﬂ Spinella during this meeting, and 

I credit Spinella™s testimony that DelBuono asked him about 
the ident
ities of the participants, the significance of the ﬁLikeﬂ 
option, and, as DelBuono testified, ﬁ
[I]
f he liked those defam
a-tory and derogatory statements so much well why is he still 

working for us?ﬂ  DelBuono admitted that he told Spinella that 
it was ﬁappa
rentﬂ that he wanted to work somewhere else, and 
given the threats to initiate legal action as discussed above, I 
credit Spinella™s testimony that DelBuono told him that R
e-spondent™s attorney had advised discharging anyone involved 

in the Facebook discussi
on for defamation.  
 I find that DelBuono™s questioning of Spinella was coercive 
and therefore unlawful.  The Board determines whether que
s-tioning regarding protected activity is unlawfully coercive by 
considering any background of employer hostility, the 
nature of 
the information, the status of the questioner in the employer™s 
hierarchy, the place and method of questioning, and the trut
h-fulness of the employee™s answer.  
Westwood Health Care 
Center
, 330 NLRB 935, 939 (2000).  Here
, these factors overall 
establish that DelBuono™s questioning was impermissibly coe
r-cive.  DelBuono and Spinella™s conversation was not a casual 
talk on a shop floor between individuals who had some sort of 
personal relationship.  
See 
Manor Health Services
-Easton
, 356 
NLRB 
202, 218
 (questioning impermissible where no evidence 
of personal friendship between agent and employees); 
compare
 Smithfield Packing
 Co.
, 344 NLRB 1, 2 (2004).  DelBuono and 
Daddona specifically called Spinella into their office for a 
meeting, and had LaFrance™s 
Facebook account displayed on 
the computer.  
Manor Health Services
-Easton
, 356 NLRB 
202, 
219 (questioning coercive where interaction was ﬁneither casual 
nor accidentalﬂ).  Sanzone™s discharge the previous day evinces 
a backdrop of hostility toward the empl
oyees™ protected co
n-certed activity.  The meeting was characterized by unlawful 

conduct on the part of DelBuono, including the statement that 
Respondent™s attorney had advised discharging all employees 
engaged in the discussion, and DelBuono™s threat to in
itiate 
legal action against Spinella for participating in the Facebook 
conversation.  
See
 Evergreen America Corp.
, 348 NLRB 178, 
208 (2006), 
enf
d. 531 F.3d 321 (4
th 
Cir. 2008) (questioning 
accompanied by statements evincing hostility toward union 
activitie
s more likely to be coercive); 
Demco New York Corp.
, 337 NLRB 850, 851 (2002).  Finally, the meeting culminated in 
Spinella™s unlawful discharge.  In these circumstances, the 

truthfulness of Spinella™s responses to DelBuono™s questions is 
not significant.
 I further find that DelBuono™s statement that his attorney had 
advised him to discharge every employee who participated in 
the Facebook discussion, which occurred in the context of De
l-Buono™s repeatedly demanding that Spinella provide a justific
a-tion for h
is continued employment, constituted a threat of di
s-charge in violation of Section 8(a)(1).  
See 
White Transfer 
& Storage Co
., 241 NLRB 1206, 1209
Œ1210 (1979) (employer™s 
statement to employees that he ﬁhad been with his lawyer all 
day,ﬂ who advised him ﬁt
hat if he had a good enough reason to 
terminate [employees], to go ahead and do itﬂ unlawful threat 

of discharge).
 For all of the foregoing reasons, I find that Daddona and 
DelBuono™s statements to Sanzone and Spinella violated Se
c-
tion 8(a)(1) of the Act i
n the manner described above.
 D.  Respondent™s Internet/Blogging Policy
 It is well
 settled that an employer™s maintenance of a work 
rule which reasonably tends to chill employees™ exercise of 
their Section 7 rights violates Section 8(a)(1) of the Act.  
Laf
a-yette Park Hotel
, 326 NLRB 824, 825 (1998), 
enfd.
 203 F.3d 
52 (D.C. Cir. 1999).  A particular work rule which does not 
explicitly restrict Section 7 activity will be found unlawful 
where the evidence establishes one of the following:  (i) e
m-ployees would 
ﬁreasonably construe the rule™s languageﬂ to 
prohibit Section 7 activity; (ii) the rule was ﬁpromulgated in 
responseﬂ to union or protected concerted activity; or (iii) ﬁthe 
rule has been applied to restrict the exercise of Section 7 
rights.ﬂ  
Lutheran 
Heritage Village
-Livonia
, 343 NLRB 646, 
647 (2004).  The Board has cautioned that rules must be affor
d-ed a ﬁreasonableﬂ interpretation, without ﬁreading particular 
phrases in isolationﬂ or assuming ﬁimproper interference with 
employee rights.ﬂ  
Lutheran He
ritage Village
-Livonia
, 343 
NLRB at 646.  
 The 
General Counsel contends that Respondent™s Inte
r-net/Blogging policy is unlawful, in that it states that employees 

may be ﬁsubject to disciplinary actionﬂ for ﬁengaging in ina
p-propriate discussions about the co
mpany, management, and/or 
co-workers.ﬂ  
The 
General Counsel contends that employees 
would reasonably construe the language of the policy to restrict 
Section 7 activity given the breadth of the word ﬁinappropr
i-ate,ﬂ and of the phrase ﬁthe company, managemen
t and/or co
-workers.ﬂ  
The 
General Counsel also argues that the rule™s fai
l-ure to provide concrete examples of prohibited conduct which 

would lead employees to believe that it applies solely to serious 
misconduct leaves it susceptible to the interpretation
 that it 
encompasses protected concerted activity.
 I find that Respondent™s Internet/Blogging policy is not u
n-lawful under the 
Lutheran Heritage Village
 standard.  The pol
i-cy does not explicitly restrict Section 7 activity, and was not 
issued in response t
o an organizing campaign or other protected 
concerted activity.  Furthermore, there is no evidence that 
Sanzone and Spinella were discharged pursuant to the policy or 
that the policy has otherwise been applied to restrict emplo
y-ees™ Section 7 rights.  Ther
efore, the legality of the policy is 
contingent upon whether employees would reasonably construe 
it to prohibit Section 7 activity.
 I find that under the existing case
 law, the Internet/Blogging 
policy would not be reasonably construed as prohibiting Se
c-tion 7 activity.
13  I find that the Internet/Blogging policy™s ca
u-13 Although Respondent contends that it did not in fact maintain the 
policy, the evidence establishes that when Respondent began its oper
a-tions in December 2009 the policies contained in Respondent™s 
em-ployee 
handbook were reviewed with Respondent™s in
itial group of 
employees, including Sanzone, at a meeting.  DelBuono also offered to 
provide the employees at this meeting with copies of the 
handbook.  
Given the foregoing, I find that the policy was maintained by Respon
d-
                                                  TRIPLE PLAY SPORTS B
AR 
& GRILL
 331 tion against ﬁinappropriate discussions about the company, 
management, and/or co
-workersﬂ is similar to restrictions on 
speech having a potentially detrimental impact on the company 
which the 
Board has found to be permissible.  
See
 Tradesmen 
International
, 338 NLRB 460, 462
Œ463 (2002) (rule prohibi
t-ing ﬁverbal or other statements which are slanderous or detr
i-mental to the company or any of the company™s employeesﬂ 

per
-missible).  The Board has 
similarly found that rules prohi
b-iting any conduct, on or off
-duty, which could injure the co
m-pany™s reputation are not unlawful.  
Tradesmen International
, 338 NLRB at 460 (prohibition on ﬁany conduct which is di
s-loyal, disruptive, competitive, or damaging
 to the companyﬂ 
permissible); 
Ark Las Vegas Restaurant Corp.
, 335 NLRB 
1284
 fn. 2, 1291
Œ1292 (2001) (rules prohibiting ﬁany conduct, 
on or off duty, that tends to bring discredit to, or reflects a
d-versely on, yourself, fellow associates, the Company,ﬂ and
 ﬁconducting oneself unprofessionally or unethically, with the 
potential of damaging the reputation or a department of the 
Companyﬂ not unlawful); 
Flamingo Hilton
-Laughlin
, 330 
NLRB 287, 288
Œ289 (1999) (rule prohibiting ﬁoff
-duty mi
s-conduct that materially
 and adversely affects job performance 
or tends to bring discredit to the Hotelﬂ did not violate Sec
. 8(a)(1)); 
see also
 Albertson™s, Inc.
, 351 NLRB 254, 258
Œ259 
(2007) (rule prohibiting ﬁ[o]ff the
-job conduct which has a 
negative effect on the Company™s r
eputation or operation or 
employee morale or productivityﬂ); 
Lafayette Park Hotel
, 326 
NLRB at 825
Œ826 (rules prohibiting conduct which does not 
meet employer™s ﬁgoals and objectives,ﬂ and ﬁimproper co
n-duct, which affects the employee™s relation
-ship with 
the job, 
fellow employees, supervisors or the hotel™s reputation or good 
will in the communityﬂ).
  This conclusion is supported by the context of the allegedly 
unlawful segment of the policy.  The policy begins by stating 
that Respondent ﬁsupports the free
 exchange of informationﬂ 
among its employees, and states that only when electronic 

communi
-cations ﬁextend to confidential and proprietary i
n-formationﬂ or ﬁinappropriate discussionsﬂ would they potentia
l-ly be subject to disciplinary action.  Immediately f
ollowing that 
statement is a requirement that employees clearly identify opi
n-
ions they share regarding Respondent as their own, as opposed 
to those of Respondent.  The policy closes by stating that it will 
have no effect to the extent it conflicts with Sta
te or 
Federal 
law.  Under the case
 law discussed above, I find that in this 
context the prohibition on ﬁinappropriate discussions about the 
company, management and/or co
-workersﬂ would not be re
a-sonably construed as restricting Section 7 activity.
 The 
Gene
ral Counsel argues that the Internet/Blogging pol
i-cy is impermissibly broad, in that it fails to provide specific 

examples of inappropriate discussions to clarify that it does not 
encompass protected activity.  However, as the Board noted in 
Tradesmen Inte
rnational
, the lawful rules at issue in 
Lafayette 
Park Hotel
, Ark Las Vegas Restaurant Corp.
, and 
Flamingo 
Hilton
-Laughlin
 did not contain specific examples of conduct 
which would expose an employee to potential discipline for 

conduct injuring the employer
™s reputation.  
Tradesmen Inte
r-ent, despite the fact that Sanzone
 and Spinella never had their own 
physical copies of the 
handbook.
 national
, 338 NLRB at 461; 
see
 Lafayette Park Hotel
, 326 
NLRB at 824
Œ827; 
Ark Las Vegas Restaurant Corp.
, 335 
NLRB at 1291
Œ1292; 
Flamingo Hilton
-Laughlin
, 330 NLRB at 
287Œ288, 295.  
The 
General Counsel also argues that the 
policy 
here is similar to a policy the Board found unlawfully restri
c-tive in 
Claremont Resort 
& Spa, 344 NLRB 832 (2005).  In that 
case, the Board held that a policy which prohibited ﬁnegative 
conversations about associates and/or managersﬂ could be re
a-son
ably construed as restricting Section 7 activity.  
Claremont 
Resort 
& Spa, 344 NLRB at 832.  However, the facts at issue 
here are dissimilar.  The prohibition on ﬁnegative convers
a-tionsﬂ in that case was issued to employees as part of a list of 
10 work rul
es, some of which addressed working conditions 
such as ﬁclocking in and out procedures,ﬂ so that the employees 

could assume that ﬁnegative conversationsﬂ regarding those 
conditions of employment were prohibited.  
Claremont Resort 
& Spa, 344 NLRB at 832 
fn. 5.  Here, by contrast, Respon
d-ent™s Internet/Blogging policy appears directed toward mai
n-taining the company™s reputation with respect to the general 
public, as were the policies in the cases discussed above.  Fu
r-thermore, the 
10 work rules containing the
 unlawful restriction 
on ﬁnegative conversationsﬂ were issued in the midst of an 
organizing campaign, and a previous 
administrative 
law 
judge™s 
decision had determined that the Respondent had unlawfully 
prohibited employees from discussing organizing activ
ities 
while at work.  
Claremont Resort 
& Spa, 344 NLRB at 834, 
836.  As a result, I find that the facts at issue in 
Claremont R
e-sort 
& Spa are distinguishable.
 For all of the foregoing reasons, I find that Respondent™s 
maintenance of the Internet/Blogging 
policy in its 
employee 
handbook did not violate Section 8(a)(1) of the Act.
 CONCLUSIONS OF 
LAW 1. The Respondent, Three D, LLC d/b/a Triple Play Sports 
Bar and Grille, is an employer engaged in commerce within the 

meaning of Section 2(6) and (7) of the Act
. 2. Respondent violated Section 8(a)(1) of the Act by di
s-charging Jillian Sanzone on February 2, 2011
, in retaliation for 
her protected concerted activities.
 3. Respondent violated Section 8(a)(1) of the Act by di
s-charging Vincent Spinella on February 3, 
2011
, in retaliation 
for his protected concerted activities.
 4. Respondent violated Section 8(a)(1) of the Act by threa
t-ening employees with legal action in retaliation for their pr
o-tected concerted activities.
 5. Respondent violated Section 8(a)(1) of the
 Act by infor
m-ing employees that they were being discharged because of their 

protected concerted activities.
 6. Respondent violated Section 8(a)(1) of the Act by threa
t-ening employees with discharge in retaliation for their protec
t-ed concerted activities.
 7. Respondent violated Section 8(a)(1) of the Act by coe
r-cively interrogating employees regarding their protected co
n-certed activities.
 8. Respondent did not violate Section 8(a)(1) of the Act by 
maintaining the Internet/Blogging policy in its employee han
d-book.
                                                                                 DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 332 9. The above
-described unfair labor practices affect co
m-merce within the meaning of Section 2(2), (6), and (7) of the 
Act.
 THE 
REMEDY
 Having found that Respondent has violated the Act, I shall 
recommend that it cease and desist therefrom and take 
certain 
affirmative action necessary to effectuate the Act™s purposes.
 Having discriminatorily discharged Jillian Sanzone and Vi
n-cent Spinella in retaliation for their protected concerted activ
i-ties, Respondent must offer Sanzone and Spinella full rei
n-stat
ement to their former positions or to substantially equivalent 
positions.  Respondent must also make Sanzone and Spinella 
whole for any loss of earnings or other benefits they may have 

suffered as a result of the discrimination against them, plus 
interest,
 in the manner prescribed in 
F.
 W. Woolworth
, 90 
NLRB 289 (1950)
, and 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010).  Respondent 
shall also be required to remove from
 its files all references to 
Sanzone and Spinella™s unlawful discharges, and to notify them 

in writing that this has been done and that the discharges shall 
not be used against them.
 [Recommended Order omitted from publication.]
    